Exhibit 10.1
     
 
Credit Agreement
among
Sanderson Farms, Inc.
and
Harris N.A.,
as Agent
Regions Bank,
AgFirst Farm Credit Bank
as Co-Documentation Agent
ING Capital LLC,
US Bank National Association
as Syndication Agent
and
The From Time to Time Banks Parties Hereto
February 23, 2011
 
BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



Sanderson Farms, Inc.
Credit Agreement
Table of Contents

              Section   Heading   Page  
Section 1.
  The Credits     1    
Section 1.1.
  The Revolving Credit; Increase in Revolving Credit Commitments     1  
Section 1.2.
  The Revolving Notes     3  
Section 1.3.
  Swing Loans     3  
Section 1.4.
  Interest Rates     5  
(a)
      Domestic Rate     5  
(b)
      Eurodollar Rate     6  
(c)
      Default Rate     6  
Section 1.5.
  Manner of Borrowing and Rate Selection     6  
Section 1.6.
  Letters of Credit     7  
Section 1.7.
  Reimbursement Obligation     10  
Section 1.8.
  Participation in L/Cs     10  
Section 1.9.
  Substitution of Lenders     11  
Section 1.10.
  Defaulting Lenders     11  
 
           
Section 2.
  Fees, Prepayments and Terminations     12    
Section 2.1.
  Commitment Fee     12  
Section 2.2.
  Agent’s Fee     12  
Section 2.3.
  Optional Prepayments     12  
Section 2.4.
  Mandatory Prepayments     13  
Section 2.5.
  Terminations     13  
 
           
Section 3.
  Place and Application of Payments     13  
 
           
Section 4.
  Definitions     14  
 
           
Section 5.
  Representations and Warranties     25    
Section 5.1.
  Organization and Qualification     25  
Section 5.2.
  Financial Reports     25  
Section 5.3.
  Litigation; Tax Returns; Approvals     25  
Section 5.4.
  Regulation U     26  
Section 5.5.
  No Default     26  
Section 5.6.
  ERISA     26  
Section 5.7.
  Compliance with Laws     26  
Section 5.8.
  Security Interests and Indebtedness     26  
Section 5.9.
  Subsidiaries     26  

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.10.
  Accurate Information     27  
Section 5.11.
  Enforceability     27  
Section 5.12.
  OFAC     27  
Section 5.13.
  Trademarks, Franchises, and Licenses     27  
Section 5.14.
  Governmental Authority and Licensing     27  
Section 5.15.
  Good Title     27  
Section 5.16.
  Affiliate Transactions     28  
Section 5.17.
  Investment Company     28  
Section 5.18.
  Other Agreements     28  
Section 5.19.
  Solvency     28  
Section 5.20.
  No Broker Fees     28  
 
           
Section 6.
  Conditions Precedent     28  
 
           
Section 6.1.
  General     28  
Section 6.2.
  Initial Extension of Credit     28  
Section 6.3.
  Each Extension of Credit     30  
Section 6.4.
  Legal Matters     30  
Section 6.5.
  Closing Fee     31  
 
           
Section 7.
  Covenants     31  
 
           
Section 7.1.
  Maintenance of Property     31  
Section 7.2.
  Taxes     31  
Section 7.3.
  Maintenance of Insurance     31  
Section 7.4.
  Financial Reports     31  
Section 7.5.
  Inspection     32  
Section 7.6.
  Consolidation and Merger     33  
Section 7.7.
  Transactions with Affiliates     33  
Section 7.8.
  Material Subsidiaries     33  
Section 7.9.
  Consolidated Tangible Net Worth     33  
Section 7.10.
  Consolidated Indebtedness for Borrowed Money to Total Capitalization     33  
Section 7.11.
  Capital Expenditures     34  
Section 7.12.
  Compliance with OFAC Sanctions Programs     34  
Section 7.13.
  Liens     35  
Section 7.14.
  Investments, Loans, Advances and Acquisitions     36  
Section 7.15.
  Sale of Tangible Fixed Assets     37  
Section 7.16.
  Notice of Suit or Adverse Change in Business or Default     38  
Section 7.17.
  ERISA     38  
Section 7.18.
  Use of Proceeds     38  
Section 7.19.
  Compliance with Laws, etc.     38  
Section 7.20.
  Environmental Covenant     38  
Section 7.21.
  No Changes in Fiscal Year     39  
Section 7.22.
  Change in the Nature of Business     39  
Section 7.23.
  No Restrictions     39  
Section 7.24.
  Maintenance of Subsidiaries     39  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 8.
  Events of Default and Remedies     39  
 
           
Section 8.1.
  Definitions     39  
Section 8.2.
  Remedies for Non-Bankruptcy Defaults     41  
Section 8.3.
  Remedies for Bankruptcy Defaults     41  
 
           
Section 9.
  Change in Circumstances Regarding Eurodollar Loans     42  
 
           
Section 9.1.
  Change of Law     42  
Section 9.2.
  Unavailability of Deposits or Inability to Ascertain the Adjusted Eurodollar
Rate     42  
Section 9.3.
  Taxes, Increased Costs and Reduced Return     43  
Section 9.4.
  Funding Indemnity     44  
Section 9.5.
  Lending Branch     45  
Section 9.6.
  Discretion of Bank as to Manner of Funding     45  
 
           
Section 10.
  The Agent     45  
 
           
Section 10.1.
  Appointment and Authorization of Agent     45  
Section 10.2.
  Agent and its Affiliates     45  
Section 10.3.
  Action by Agent     46  
Section 10.4.
  Consultation with Experts     46  
Section 10.5.
  Liability of Agent; Credit Decision     46  
Section 10.6.
  Indemnity     47  
Section 10.7.
  Resignation of Agent and Successor Agent     47  
Section 10.8.
  L/C Issuer and Swing Line Bank     48  
Section 10.9.
  Designation of Additional Agents     48  
 
           
Section 11.
  Miscellaneous     48  
 
           
Section 11.1.
  Amendments and Waivers     48  
Section 11.2.
  Waiver of Rights     49  
Section 11.3.
  Several Obligations     49  
Section 11.4.
  Non-Business Day     49  
Section 11.5.
  Survival of Indemnities     49  
Section 11.6.
  Documentary Taxes     49  
Section 11.7.
  Representations     50  
Section 11.8.
  Notices     50  
Section 11.9.
  Costs and Expenses; Environmental Indemnity     50  
Section 11.10.
  Counterparts     51  
Section 11.11.
  Successors and Assigns; Governing Law; Entire Agreement     51  
Section 11.12.
  No Joint Venture     52  
Section 11.13.
  Severability     52  
Section 11.14.
  Table of Contents and Headings     52  
Section 11.15.
  Sharing of Payments     52  
Section 11.16.
  Participants     52  
Section 11.17.
  Assignments     53  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 11.18.
  Confidentiality     55  
Section 11.19.
  Waiver of Jury Trial     55  
Section 11.20.
  USA Patriot Act     55  
Section 11.21.
  Withholding Taxes     56  
Section 11.22.
  Waiver of Borrower’s Rights     57  

      Exhibit A  
Revolving Credit Note
Exhibit B  
Swing Note
Exhibit C  
Letter of Credit Agreement
Exhibit D  
Guaranty Agreement
Exhibit E  
Compliance Certificate
Exhibit F  
Environmental Disclosure
Exhibit G  
Schedule of Subsidiaries
Exhibit H  
Litigation; Tax Returns; Approval
Exhibit I  
Assignment and Acceptance
Exhibit J  
Commitment Amount Increase Request
Exhibit K  
Term Note
Schedule 1  
Commitments

-iv-



--------------------------------------------------------------------------------



 



Sanderson Farms, Inc.
Credit Agreement
     This Credit Agreement is entered into as of February 23, 2011, by and among
Sanderson Farms, Inc., a Mississippi corporation (the “Company”), the several
financial institutions from time to time party to this Agreement, as Banks, and
Harris N.A., as Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.
Preliminary Statement
     The Company has requested, and the Banks have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
     Now, Therefore, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. The Credits.
     Section 1.1. The Revolving Credit; Increase in Revolving Credit
Commitments. (a) Subject to all of the terms and conditions hereof, the Banks
agree, severally and not jointly, to extend a Revolving Credit to the Company
which may be utilized by the Company in the form of loans (individually a
“Revolving Credit Loan” and collectively the “Revolving Credit Loans”) and L/Cs
(as hereinafter defined). The aggregate principal amount of all Revolving Credit
Loans, Swing Loans (as hereinafter defined) and Reimbursement Obligations (as
hereinafter defined) at any time outstanding plus the maximum amount available
to be drawn under all L/Cs outstanding from time to time shall not exceed the
sum of the Banks’ Revolving Credit Commitments (as hereinafter defined) in
effect from time to time during the term of this Agreement. The Revolving Credit
shall be available to the Company, and may be availed of by the Company from
time to time, be repaid and used again, during the period from the date hereof
to and including February 23, 2016 (the “Revolving Credit Termination Date”).
     (b) Loans under the Revolving Credit may be Eurodollar Loans or Domestic
Rate Loans. All Revolving Credit Loans shall be made from each Bank in
proportion to its Commitment Percentage (as hereinafter defined). Each Domestic
Rate Loan shall be in an amount not less than $1,000,000 or such greater amount
which is an integral multiple of $100,000 and each Eurodollar Loan shall be in
an amount not less than $3,000,000 or such greater amount which is an integral
multiple of $500,000.
     (c) The Company may, on one or more occasions, on any Business Day prior to
the Revolving Credit Termination Date, elect to either increase the aggregate
amount of the Revolving Credit Commitments or to obtain term loans (individually
a “Term Loan” and collectively the “Term Loans”), in each case by delivering a
Commitment Amount Increase Request substantially in the form attached hereto as
Exhibit J or in such other form acceptable to

 



--------------------------------------------------------------------------------



 



the Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) or the date
the Term Loans are to be made, identifying an additional Bank (or additional
Revolving Credit Commitments for existing Bank(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)) or the Banks that are willing to make the requested Term Loans;
provided, however, that (a) any increase of the aggregate amount of the
Revolving Credit Commitments to an amount that, together with the aggregate
amount of Term Loans, if any, then outstanding would exceed $600,000,000 and the
making of Term Loans in an aggregate principal amount that, together with the
aggregate amount of the Revolving Credit Commitments then in effect would exceed
$600,000,000 will require the approval of the Required Banks, (b) any increase
of the aggregate amount of the Revolving Credit Commitments and the aggregate
amount of requested Term Loans shall be in an amount not less than $25,000,000,
(c) no Event of Default shall have occurred and be continuing at the time of the
request or on the effective date of the Commitment Amount Increase or the date
the Term Loans are requested to be made, (d) all representations and warranties
contained in Section 5 hereof shall be true and correct at the effective date of
such Commitment Amount Increase or the date the Term Loans are requested to be
made, (e) the Agent’s consent (which shall not be unreasonably withheld) shall
be required for any increase in the amount of an existing Lender’s Revolving
Credit Commitment or the addition of a new Bank, (f) each Bank or other
financial institution that elects to make a Term Loan shall enter into an
amendment to this Agreement (the “Term Loan Amendment”) giving effect to the
modifications permitted by this Section 1.1(c) executed by the Company, the
Guarantor Subsidiaries and the Agent, and (g) on the effective date of a
Commitment Amount Increase and on the date Term Loans are requested to be made
hereunder, as the case may be, the Company and the Guarantor Subsidiaries shall
have delivered to the Agent and the Banks or other financial institutions
providing the Commitment Amount Increase or making the Term Loans resolutions of
their respective Boards of Directors authorizing such Commitment Amount Increase
or Term Loans, the Term Loan Amendment and the Term Notes (as defined below),
together with such officer’s certificates and legal opinions as the Agent and
such Banks may reasonably request. The effective date of the Commitment Amount
Increase or the date the Term Loans are requested to be made shall be agreed
upon by the Company and the Agent. Upon the effectiveness thereof, the new
Bank(s) (or, if applicable, existing Bank(s)) shall advance Revolving Credit
Loans in an amount sufficient such that after giving effect to its advance each
Bank shall have outstanding its Commitment Percentage of Revolving Credit Loans
or make the requested Term Loans. It shall be a condition to such effectiveness
and the making of Term Loans that (i) if any Eurodollar Loans are outstanding
under the Revolving Credit on the date of such effectiveness of a Commitment
Amount Increase, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Company shall pay any amounts owing to the Banks pursuant to
Section 9.4 hereof and (ii) the Company shall not have terminated any portion of
the Revolving Credit Commitments pursuant to Section 2.5 hereof. The Company
agrees to pay any reasonable out-of-pocket expenses of the Agent relating to any
Commitment Amount Increase and the making of any Term Loans hereunder.
Notwithstanding anything herein to the contrary, no Bank shall have any
obligation to increase its Revolving Credit Commitment or make any Term Loan and
no Bank’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Bank may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment or make any Term Loan
hereunder.

-2-



--------------------------------------------------------------------------------



 



     Each Term Loan made pursuant to this Section 1.1(c) shall be evidenced by a
promissory note of the Company in the form of Exhibit K attached hereto,
appropriately completed (individually a “Term Note” and collectively the “Term
Notes”) payable to the order of the Bank that made such Term Loan. The Term
Loans shall rank pari passu in right of payment with the Revolving Credit Loans
and shall mature no earlier than the Revolving Credit Termination Date. The Term
Loan Amendment may, without the consent of any other Banks, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Company, to effect
the provisions of this Section 1.1(c) with respect to the Term Loans, including
appropriate amendment to the definitions of the terms “Required Bank’s,”
Commitment Percentage” and “Loans” to include the Term Loans and the Banks
making the same on the same basis as the Revolving Credit Loans.
     Section 1.2. The Revolving Notes. All Revolving Credit Loans made by each
Bank under its Revolving Credit Commitment shall be evidenced by a single
Revolving Credit Note of the Company substantially in the form of Exhibit A
hereto (individually, a “Revolving Note” and together, the “Revolving Notes”)
payable to the order of such Bank in the principal amount of such Revolving
Credit Commitment, but the aggregate principal amount of indebtedness evidenced
by such Revolving Note at any time shall be, and the same is to be determined
by, the aggregate principal amount of all Revolving Credit Loans made by such
Bank to the Company pursuant hereto on or prior to the date of determination
less the aggregate amount of principal repayments on such Revolving Credit Loans
received by or on behalf of such Bank on or prior to such date of determination.
Each Revolving Note shall be dated as of the execution date of this Agreement,
shall be delivered concurrently herewith, and shall be expressed to mature on
the Revolving Credit Termination Date and to bear interest as provided in
Section 1.4 hereof. Each Bank shall record on its books or records or on a
schedule to its Revolving Note the amount of each Revolving Credit Loan made by
it hereunder, whether each Revolving Credit Loan is a Domestic Rate Loan or
Eurodollar Loan, and, with respect to Eurodollar Loans, the interest rate and
Interest Period applicable thereto, and all payments of principal and interest
and the principal balance from time to time outstanding, provided that prior to
any transfer or assignment of such Revolving Note all such amounts shall be
recorded on the schedule to such Revolving Note. The record thereof, whether
shown on such books or records or on the schedule to the Revolving Note, shall
be prima facie evidence as to all such amounts; provided, however, that the
failure of any Bank to record, or any mistake in recording, any of the foregoing
shall not limit or otherwise affect the obligation of the Company to repay all
Revolving Credit Loans made hereunder together with accrued interest thereon.
     Section 1.3. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Bank may, in
its discretion, make loans in U.S. Dollars to the Company under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit. Swing
Loans may be availed of from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date. Each Swing Loan shall be in a minimum amount of $250,000 or
such greater amount which is an integral multiple of $100,000.

-3-



--------------------------------------------------------------------------------



 



     All Swing Loans made by the Swing Line Bank under the Swing Line shall be
evidenced by a Swing Note of the Company (the “Swing Note”) payable to the order
of the Swing Line Bank in the amount of its Swingline Sub-Limit, the Swing Note
to be in the form attached hereto as Exhibit B. Without regard to the face
principal amount of the Swing Note, the actual principal amount at any time
outstanding and owing by the Company on account thereof during the period ending
on the Revolving Credit Termination Date shall be the sum of all advances then
or theretofore made thereon less all principal payments actually received
thereon during such period.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Domestic Rate plus the Applicable Margin for Domestic Rate
Loans under the Revolving Credit as from time to time in effect (computed on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed) or (ii) the Swing Line Bank’s Quoted Rate (computed on the basis
of a year of 360 days for the actual number of days elapsed). Interest on each
Swing Loan bearing interest at the Domestic Rate shall be payable quarterly in
arrears on the last day of each calendar quarter and at maturity (whether by
acceleration or otherwise), and interest on each Swing Loan bearing interest at
the Swing Line Bank’s Quoted Rate shall be due and payable by the Company on
each Interest Period and at maturity (whether by acceleration or otherwise). If
any Swing Loan is not paid when due it shall bear interest at a rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed) determined by adding the Applicable Margin to the
Domestic Rate as in effect from time to time plus 1.5%. Interest on all Swing
Loans after maturity shall be due and payable upon demand.
     (c) Requests for Swing Loans. The Company shall give the Agent prior notice
(which may be written or oral) (i) no later than 2:00 p.m. (Chicago time) on the
date upon which the Company requests that any Swing Loan bearing interest at the
Domestic Rate plus the Applicable Margin be made, and (ii) no later than 12:00
noon (Chicago time) on the date upon which the Company requests that any Swing
Loan bearing interest at the Swing Line Bank’s Quoted Rate be made, and such
notice shall include the amount and date of such Swing Loan, and, if applicable,
the Interest Period requested therefor. The Agent shall promptly advise the
Swing Line Bank of any such notice received from the Company. After receiving
such notice, the Swing Line Bank shall in its discretion quote an interest rate
to the Company at which the Swing Line Bank would be willing to make such Swing
Loan available to the Company for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Swing Line
Bank’s Quoted Rate”). The Company acknowledges and agrees that the interest rate
quote is given for immediate and irrevocable acceptance. If the Company does not
so immediately accept the Swing Line Bank’s Quoted Rate for the full amount
requested by the Company for such Swing Loan, the Swing Line Bank’s Quoted Rate
shall be deemed immediately withdrawn and such Swing Loan shall bear interest at
the rate per annum determined by adding the Applicable Margin for Domestic Rate
Loans under the Revolving Credit to the Domestic Rate as from time to time in
effect. Subject to the terms and conditions hereof, the proceeds of each Swing
Loan extended to the Company shall be deposited or otherwise wire transferred to
the Company’s Designated Disbursement Account or as the Company, the Agent, and
the Swing Line Bank may otherwise agree. Anything contained in the foregoing to
the contrary notwithstanding, the undertaking of the Swing Line Bank to make

-4-



--------------------------------------------------------------------------------



 



Swing Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swing Line Bank shall be entitled to assume that
the conditions precedent to an advance of any Swing Loan have been satisfied
unless notified to the contrary by the Agent or the Required Banks).
     (d) Refunding Loans. In its sole and absolute discretion, the Swing Line
Bank may at any time, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Bank to act on its behalf for such purpose) and with
notice to the Company and the Agent, request each Bank to make a Revolving
Credit Loan in the form of a Domestic Rate Loan in an amount equal to such
Bank’s Commitment Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 8.1(j) or 8.1(k) exists with respect to the Company, regardless of the
existence of any other Event of Default, each Bank shall make the proceeds of
its requested Revolving Credit Loan available to the Agent for the account of
the Swing Line Bank), in immediately available funds, at the Agent’s office in
Chicago, Illinois (or such other location designated by the Agent), before 3:00
p.m. (Chicago time) on the Business Day following the date such notice is given.
The Agent shall promptly remit the proceeds of such Borrowing to the Swing Line
Bank to repay the outstanding Swing Loans.
     (e) Participations. If any Bank refuses or otherwise fails to make a
Revolving Credit Loan when requested by the Swing Line Bank pursuant to
Section 1.3(d) above (because an Event of Default described in Section 8.1(j) or
8.1(k) exists with respect to the Company or otherwise), such Bank will, by the
time and in the manner such Revolving Credit Loan was to have been funded to the
Swing Line Bank, purchase from the Swing Line Bank an undivided participating
interest in the outstanding Swing Loans in an amount equal to its Commitment
Percentage of the aggregate principal amount of Swing Loans that were to have
been repaid with such Revolving Credit Loans. Each Bank that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Commitment Percentage of each payment of principal received on the Swing Loan
and of interest received thereon accruing from the date such Bank funded to the
Swing Line Bank its participation in such Loan. The several obligations of the
Banks under this Section shall be absolute, irrevocable, and unconditional under
any and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Bank may have or have had against
the Company, any other Bank, or any other Person whatsoever. Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Potential Default or Event of Default which may then be continuing hereunder or
by any reduction or termination of the Commitments of any Bank, and each payment
made by a Bank under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.
     Section 1.4. Interest Rates. (a) Domestic Rate. Each Domestic Rate Loan
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is made until maturity (whether by acceleration, upon
prepayment or otherwise) at a rate per annum equal to the sum of the Applicable
Margin plus the Domestic Rate from time to time in effect, payable quarterly in
arrears on the last day of each calendar quarter, commencing on March 31, 2011,
and at maturity (whether by acceleration, upon prepayment or otherwise).

-5-



--------------------------------------------------------------------------------



 



     (b) Eurodollar Rate. Each Eurodollar Loan shall bear interest (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is made or created until the last day of
the Interest Period applicable thereto or, if earlier, until maturity (whether
by acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted Eurodollar Rate, payable on the last day of
each Interest Period applicable thereto and at maturity (whether by acceleration
or otherwise) and, with respect to any Eurodollar Loan with an Interest Period
in excess of three months, on the date occurring every date which is three
months after the date such Loan is made or created; provided that if on the last
day of the Interest Period applicable to any Eurodollar Loan the Company does
not pay such Loan, such Loan shall automatically become a Domestic Rate Loan as
of the day immediately following the last day of the Interest Period applicable
thereto.
     (c) Default Rate. During the existence of any Event of Default and if so
requested by the Agent or the Required Banks, all Revolving Credit Loans and
Reimbursement Obligations outstanding hereunder shall bear interest (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) payable on demand, at a rate per annum equal to:
     (i) with respect to any Domestic Rate Loan, the sum of 2% plus the
Applicable Margin plus the Domestic Rate from time to time in effect; and
     (ii) with respect to any Eurodollar Loan, the sum of 2% plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period then applicable thereto, and, thereafter, at a rate per annum
equal to the sum of 2% plus the Applicable Margin plus the Domestic Rate from
time to time in effect.
     Section 1.5. Manner of Borrowing and Rate Selection. (a) Except as
otherwise provided in Section 1.3(c) hereof and in Section 1.7 hereof, the
Company shall give telephonic, telex or telecopy notice to the Agent (which
notice, if telephonic, shall be promptly confirmed in writing) no later than
(i) 11:00 a.m. (Chicago time) on the date the Banks are requested to make each
Domestic Rate Loan and (ii) 11:00 a.m. (Chicago time) on the date at least three
(3) Business Days prior to the date of (x) each Eurodollar Loan which the Banks
are requested to make and (y) the conversion of any Domestic Rate Loan into a
Eurodollar Loan. Each such notice shall specify the date of the Loan requested
(which shall be a Business Day), the amount of such Loan or the amount to be
converted, as the case may be, whether the Loan is to be made available by means
of a Domestic Rate Loan or Eurodollar Loan and, with respect to Eurodollar
Loans, the Interest Period applicable thereto; provided, that in no event shall
the principal amount of any requested Revolving Credit Loan plus the aggregate
principal amount of all Revolving Credit Loans and Swing Loans outstanding
hereunder exceed the amounts specified in Section 1.1(b) hereof. Upon notice to
the Company by the Agent or Required Banks, no Borrowing of Eurodollar Loans
shall be advanced, continued, or created by conversion if any Event of Default
or Potential Default then exists. The Company agrees that the Agent may rely on
any such telephonic, telex or telecopy notice given by any person who the Agent
reasonably believes is the chief executive officer, the chief accounting
officer, the chief financial officer or the corporate cashier of the Company
without the necessity of independent investigation and in the event any notice
by such means conflicts with the written confirmation, such notice shall govern
if any Bank has acted in good faith reliance thereon. The Agent shall, on the
day any such notice is

-6-



--------------------------------------------------------------------------------



 



received by it, give prompt telephonic, telex or telecopy (if telephonic, to be
confirmed in writing within one Business Day) notice of the receipt of notice
from the Company hereunder to each of the Banks, and, if such notice requests
the Banks to make or effect by conversion any Eurodollar Loans, the Agent shall
confirm to the Company by telephonic, telex or telecopy means, which
confirmation shall be conclusive and binding on the Company in the absence of
manifest error, the Interest Period and the interest rate applicable thereto
promptly after such rate is determined by the Agent.
     (b) Subject to the provisions of Section 6 hereof, the proceeds of each
Loan shall be made available to the Company at the principal office of the Agent
in Chicago, Illinois, in immediately available funds, on the date such Loan is
requested to be made by crediting the Company’s general operating account
maintained with the Agent in Chicago, Illinois. Not later than 3:00 p.m. Chicago
time, on the date specified for any Loan to be made hereunder, each Bank shall
make its Commitment Percentage of such Loan available to the Company in
immediately available funds at the principal office of the Agent.
     (c) Unless the Agent shall have been notified by a Bank prior to the date
of a Loan to be made by such Bank (which notice shall be effective upon receipt)
that such Bank does not intend to make the proceeds of such Loan available to
the Agent, the Agent may assume that such Bank has made such proceeds available
to the Agent on such date and the Agent may in reliance upon such assumption
(but shall not be required to) make available to the Company a corresponding
amount. If such corresponding amount is not in fact made available to the Agent
by such Bank, the Agent shall be entitled to receive such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand,
to recover such amount, together with interest thereon at the rate otherwise
applicable thereto under Section 1.4 hereof, from the Company) together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Company and ending on the date the Agent
recovers such amount, at a rate per annum equal to the effective rate charged to
the Agent for overnight Federal funds transactions with member banks of the
Federal Reserve System for each day, as determined by the Agent (or, in the case
of a day which is not a Business Day, then for the preceding Business Day) (the
“Fed Funds Rate”). Nothing in this Section 1.5(c) shall be deemed to permit any
Bank to breach its obligations to make Loans under the Revolving Credit or to
limit the Company’s claims against any Bank for such breach.
     Section 1.6. Letters of Credit. (a) Subject to all the terms and conditions
hereof, satisfaction of all conditions precedent to borrowing under this
Agreement and so long as no Potential Default or Event of Default is in
existence, at the Company’s request, the L/C Issuer shall issue, at any time
before the Revolving Credit Termination Date, letters of credit (an “L/C” and
collectively the “L/Cs”) for the account of the Company subject to availability
under the Revolving Credit, and the Banks hereby agree to participate therein as
more fully described in Section 1.8 hereof. Each L/C shall be issued pursuant to
an application for letter of credit (collectively the “L/C Agreements” and
individually an “L/C Agreement”) in the form of Exhibit C hereto, shall conform
to the general requirements of the Bank for the issuance of letters of credit as
to form and substance, shall be in U.S. Dollars and shall be a letter of credit
which the L/C Issuer may lawfully issue. The L/Cs shall consist of standby and
commercial letters of credit in an aggregate face amount not to exceed
$15,000,000. Each L/C shall have an

-7-



--------------------------------------------------------------------------------



 



expiry date not more than one year from the date of issuance thereof (but in no
event later than 30 days prior to the Revolving Credit Termination Date),
provided that annually renewable L/Cs may be issued with a final expiry date no
later than 30 days prior to the Revolving Credit Termination Date. The amount
available to be drawn under each L/C issued and outstanding pursuant hereto
shall be deducted from the credit otherwise available under the Revolving Credit
but shall not reduce the Revolving Credit Commitments of the Banks hereunder. In
consideration of the issuance of L/Cs the Company agrees to pay the applicable
L/C Issuer for the pro rata benefit of the Banks a fee (the “L/C Participation
Fee”) in the amount of the rate per annum (computed on the basis of a 360 day
year and actual days elapsed) equal to the Applicable Margin as in effect from
time to time for Eurodollar Loans of the undrawn amount for each standby L/C
issued for the account of the Company hereunder, payable quarterly in arrears on
the last day of each March, June, September and December commencing June 30,
2008, and on the Revolving Credit Termination Date. The Company shall also pay
the L/C Issuers a fronting fee in the amount of one-eighth of one percent
(0.125%) of the face amount of each standby L/C issued hereunder, payable on the
date of issuance of each such standby L/C hereunder and on the date of each
extension, if any, of the expiry date of each such standby L/C and the relevant
L/C Issuer’s usual and customary fees with respect to each trade letter of
credit issued hereunder, payable upon negotiation thereof. In addition, the
Company shall pay to the relevant L/C Issuer for its own account such L/C
Issuer’s standard charges for letters of credit with respect to each L/C.
Notwithstanding anything contained herein to the contrary, the L/C Issuer shall
be under no obligation to issue, extend or amend any L/C if a default of any
Bank’s obligations to fund under Section 1.8 exists or any Bank is at such time
a Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements with the Company or such Bank satisfactory to the L/C Issuer to
eliminate the L/C Issuer’s risk with respect to such Bank.
     (b) Upon satisfaction of all conditions precedent to the initial Loan
hereunder, without any further action on the part of the Company, the Existing
L/C Issuer, the Agent or any Bank, (i) each of the letters of credit (the
“Existing L/Cs”) previously issued by the Existing L/C Issuer for the account of
the Company under the Existing Agreement shall be deemed for all purposes of
this Agreement to be an L/C issued hereunder, (ii) each application and
agreement for a letter of credit pursuant to which each Existing L/C was issued
shall be deemed for all purposes of this Agreement to be an L/C Agreement, and
(iii) all of the Company’s indebtedness, obligations and liabilities to the
Existing L/C Issuer with respect to the Existing L/Cs shall be deemed to be
Reimbursement Obligations of the Company for all purposes of this Agreement.
     (c) Notwithstanding anything contained in any L/C Agreement to the
contrary: (i) the Company shall pay fees in connection with each L/C as set
forth in Section 1.6(a) hereof, (ii) prior to the occurrence and continuance of
an Event of Default, unless required by Section 2.4 hereof, the Agent will not
call for the funding by the Company of any amount under an L/C issued for the
Company’s account, or for any other form of additional collateral security for
the Company’s obligations in connection with such L/C under the L/C Agreements,
and (iii) prior to the occurrence and continuance of an Event of Default or the
Revolving Credit Termination Date, unless required by Section 2.4 hereof, the
Agent will not call for the funding by the Company of an L/C issued for its
account prior to being presented with a draft drawn thereunder (or, in the event
the draft is a time draft, prior to its due date). If an L/C Issuer issues any
L/C with an expiration date that is automatically extended unless such L/C
Issuer gives

-8-



--------------------------------------------------------------------------------



 



notice that the expiration date will not so extend beyond its then scheduled
expiration date, such L/C Issuer will give such notice of non-renewal before the
time necessary to prevent such automatic extension if before such required
notice date (i) the expiration date of such L/C if so extended would be after
the Revolving Credit Termination Date, (ii) the Revolving Credit Commitments
have been terminated, (iii) an Event of Default or Potential Default has
occurred and is continuing or (iv) the renewal term for such L/C would exceed
one year from the renewal date.
     (d) The Agent shall give prompt telecopy notice to each Bank of each
issuance of, or amendment to, an L/C specifying the effective date of the L/C or
amendment, the amount, the beneficiary, and the expiration date of the L/C, in
each case as established originally or through the relevant amendment, as
applicable, the account party or parties for the L/C, each Bank’s pro rata
participation in such L/C and whether the Agent has classified the L/C as a
commercial, performance, or financial letter of credit for regulatory reporting
purposes.
     (e) The Banks shall, ratably in accordance with their respective Commitment
Percentages, indemnify the L/C Issuers (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such L/C Issuer’s gross negligence or willful misconduct) that the L/C
Issuers may suffer or incur in connection with any L/C. The obligations of the
Banks under this Section 1.6(e) and all other parts of this Section 1.6 shall
survive termination of this Agreement and of all L/C Agreements, and all drafts
or other documents presented in connection with drawings thereunder.
     (f) Obligations Absolute. The Company’s obligation to reimburse the
Reimbursement Obligations as provided in Section 1.7 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant L/C Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any L/C or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a L/C proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an L/C Issuer under a L/C against
presentation of a draft or other document that does not strictly comply with the
terms of such L/C, or (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Company’s obligations hereunder. None of the Agent, the
Banks, or the L/C Issuers shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any L/C or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any L/C (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the L/C Issuers;
provided that the foregoing shall not be construed to excuse the L/C Issuers
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by such L/C Issuer’s failure to exercise care when

-9-



--------------------------------------------------------------------------------



 



determining whether drafts and other documents presented under a L/C comply with
the terms thereof. The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of an L/C Issuer (as finally
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a L/C, the relevant L/C Issuer may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
L/C.
     Section 1.7. Reimbursement Obligation. The Company is obligated, and hereby
unconditionally agrees, to pay in immediately available funds to the Agent for
the account of the L/C Issuers and the Banks who are participating in L/Cs
pursuant to Section 1.8 hereof the face amount of each draft drawn, presented
and paid by an L/C Issuer under the terms of an L/C issued by such L/C Issuer
hereunder (the obligation of the Company under this Section 1.7 with respect to
any L/C is a “Reimbursement Obligation”). If at any time the Company fails to
pay any Reimbursement Obligation when due, the Company shall be deemed to have
automatically requested a Domestic Rate Loan from the Banks hereunder, as of the
maturity date of such Reimbursement Obligation, the proceeds of which Loan shall
be used to repay such Reimbursement Obligation. Such Loan shall only be made if
the conditions precedent contained in Section 6.3 hereof are satisfied or, if
they are not satisfied, upon approval by all of the Banks, and shall be subject
to availability under the Revolving Credit. If such Loan is not made by the
Banks for any reason, the unpaid amount of such Reimbursement Obligation shall
be due and payable to the Agent for the pro rata benefit of the Banks upon
demand and shall bear interest at the rate of interest specified in
Section 1.4(c)(i) hereof.
     Section 1.8. Participation in L/Cs. Each of the Banks will acquire a risk
participation in each L/C upon the issuance thereof, ratably in accordance with
its Commitment Percentage. In the event any Reimbursement Obligation is not
immediately paid by the Company pursuant to Section 1.7 hereof, or if any L/C
Issuer is required at any time to return to the Company or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Bank will pay to such L/C Issuer funds in an
amount equal to such Bank’s Commitment Percentage of such Reimbursement
Obligation. At the election of all of the Banks, such funding by the Banks of
the unpaid Reimbursement Obligations shall be treated as additional Revolving
Credit Loans to the Company hereunder rather than a purchase of participations
by the Banks in the related L/C held by the applicable L/C Issuer. The
obligation of the Banks to the L/C Issuers under this Section 1.8 shall be
absolute and unconditional and shall not be affected or impaired by any Event of
Default or Potential Default which may then be continuing hereunder. The Agent
shall notify each Bank by telephone of its Commitment Percentage of such unpaid
Reimbursement Obligation. If such notice has been given to each Bank by 12:00
Noon, Chicago time, each Bank agrees to pay the relevant L/C Issuer in
immediately available and freely transferable funds on the same Business Day its
Commitment Percentage of such Reimbursement Obligation. Funds shall be so made
available at the account designated by the Agent in such notice to the Banks.
Upon the election by the Banks to treat such funding as additional Revolving
Credit Loans hereunder and payment by each Bank, such

-10-



--------------------------------------------------------------------------------



 



Loans shall bear interest in accordance with Section 1.4(a) hereof. The Agent
shall share with each Bank on a pro rata basis relative to its Commitment
Percentage a portion of each payment of a Reimbursement Obligation (whether of
principal or interest) and any L/C Participation Fee payable by the Company. Any
such amount shall be promptly remitted to the Banks when and as received by the
Agent from the Company.
     Section 1.9. Substitution of Lenders. In the event (a) the Company receives
a claim from any Bank for compensation under Section 9.3 or 11.21 hereof,
(b) the Company receives notice from any Bank of any illegality pursuant to
Section 9.1 hereof, (c) any Bank becomes a Defaulting Lender or such Bank is a
Subsidiary or Affiliate of a Person who has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator
has been appointed for any such Person, or (d) a Bank fails to consent to an
amendment or waiver requested under Section 11.1 hereof at a time when the
Required Banks have approved such amendment or waiver (any such Bank referred to
in clause (a), (b), (c), or (d) above being hereinafter referred to as an
“Affected Lender”), the Company may, in addition to any other rights the Company
may have hereunder or under applicable law, require any such Affected Lender to
assign, at par, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Commitments and the Loans and participation
interests in L/Cs and other amounts at any time owing to it hereunder and the
other Loan Documents) to an Eligible Assignee specified by the Company, provided
that (i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Company shall have paid to the Affected Lender all monies (together with amounts
due such Affected Lender under Section 9.4 hereof as if the Loans owing to it
were prepaid rather than assigned) other than such principal owing to it
hereunder, (iii) the assignment is entered into in accordance with, and subject
to the consents required by, Section 11.17 hereof (provided any assignment fees
and reimbursable expenses due thereunder shall be paid by the Company), and
(iv) the Company shall have paid to the Agent the reasonable out-of-pocket costs
and expenses incurred by the Agent in connection with such assignment.
     Section 1.10. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Bank at any time is a Defaulting Lender,
then (a) during any Defaulting Lender Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Bank” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Banks”
(provided that the foregoing shall not permit an increase in such Bank’s
Commitments or an extension of the maturity date of such Bank’s Loans or other
obligations without such Bank’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Agent so directs at the time of making such voluntary
prepayment, be applied to the Loans of other Banks as if such Defaulting Lender
had no Loans outstanding; (c) such Defaulting Lender’s Commitments and
outstanding Loans shall be excluded for purposes of calculating any commitment
fee payable to Banks pursuant to Section 2.1 in respect of any day during any
Defaulting Lender Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.1 with respect to such Defaulting Lender’s Commitment in respect of
any

-11-



--------------------------------------------------------------------------------



 



Defaulting Lender Period with respect to such Defaulting Lender (and any L/C
Participation Fee otherwise payable to a Bank which is a Defaulting Lender shall
instead be paid to the L/C Issuer for its use and benefit); (d) the utilization
of Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Loans of such Defaulting Lender; and (e) if so
requested by the L/C Issuer at any time during the Defaulting Lender Period with
respect to such Defaulting Lender, the Company shall deliver to the Agent cash
collateral in an amount equal to such Defaulting Lender’s Commitment Percentage
of L/Cs and Reimbursement Obligations then outstanding (to be, held by the Agent
as collateral security for such Defaulting Lender’s obligations to the L/C
Issuer with respect to such L/Cs and Reimbursement Obligations). No Commitment
of any Bank shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 1.10, performance by the Company of its
obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of the operation of this Section 1.10. The rights
and remedies against a Defaulting Lender under this Section 1.10 are in addition
to other rights and remedies which the Company may have against such Defaulting
Lender and which the Agent or any Bank may have against such Defaulting Lender.
Section 2. Fees, Prepayments and Terminations.
     Section 2.1. Commitment Fee. For the period from the date hereof to and
including the Revolving Credit Termination Date or such earlier date on which
the Revolving Credit is terminated in whole pursuant to Section 2.5 hereof, the
Company shall pay to the Agent for the account of the Banks a commitment fee
with respect to the Revolving Credit at the rate equal to the Applicable Margin
in effect as of the time such fee is payable on the average daily unused amount
of the Banks’ Revolving Credit Commitments hereunder in effect from time to time
(but without reduction on account of any outstanding Swing Loans), all such fees
to be payable quarterly in arrears on the last day of each calendar quarter
(commencing on March 31, 2011), unless the Revolving Credit is terminated in
whole pursuant to Section 2.5 hereof on an earlier date, in which event the
commitment fee for the final period shall be paid on the date of such earlier
termination in whole, and all such fees to be computed on the basis of a year of
360 days and the actual number of days elapsed.
     Section 2.2. Agent’s Fee. The Company shall pay to and for the sole account
of the Agent fees in an amount and payable at such times as the Company and the
Agent may agree upon in writing, including without limitation the fees provided
for in the letter agreement dated as of January 31, 2011, from the Company to
the Agent. Such fee payments shall be in addition to any fees and charges the
Agent may be entitled to receive under Section 10 hereunder or under the other
Loan Documents.
     Section 2.3. Optional Prepayments. (a) The Company shall have the privilege
of prepaying without premium or penalty and in whole or in part (but if in part,
then in a minimum principal amount of $1,000,000 or such greater amount which is
an integral multiple of $100,000) any Domestic Rate Loan at any time upon prior
telex or telephonic notice to the Agent on or before 12:00 noon on the same
Business Day.

-12-



--------------------------------------------------------------------------------



 



     (b) The Company may prepay any Eurodollar Loan, subject to Section 9.4
hereof, which prepayment may be made in whole or in part (but, if in part, then
in an amount not less than $3,000,000 or such greater amount which is an
integral multiple of $500,000) upon three Business Days’ prior notice to the
Agent (which notice shall be irrevocable once given, must be received by the
Agent no later than 11:00 a.m., Chicago time on the third Business Day preceding
the date of such prepayment and shall specify the principal amount to be
prepaid); provided, however, that after giving effect to any such prepayment the
outstanding principal amount of any such Eurodollar Loan prepaid in part shall
not be less than $3,000,000. Any such prepayment shall be effected by payment of
the principal amount to be prepaid and accrued interest thereon to the
prepayment date, plus any amount certified by any Bank to be payable under
Section 9.4 hereof with respect to such prepayment.
     (c) Any amount prepaid under the Revolving Credit may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.
     (d) The Company may not voluntarily prepay any Swing Loan bearing interest
at an Swing Line Bank’s Quoted Rate before its scheduled maturity date.
     Section 2.4. Mandatory Prepayments. The Company shall not permit the sum of
the principal amount of all Revolving Credit Loans, Swing Loans, L/Cs and unpaid
Reimbursement Obligations at any time outstanding to exceed the Banks’ Revolving
Credit Commitments. The Company will make such payments on any outstanding Loans
and, if necessary, deposit with the Agent cash collateral for any then
outstanding L/Cs, which are necessary to cure any such excess within 2 Business
Days after written notice from any Bank of the occurrence thereof without any
further notice or demand from the Agent or any of the Banks, all of which are
expressly waived by the Company. Any amount repaid under the Revolving Credit
may, subject to the terms and conditions of this Agreement, be borrowed, repaid
and borrowed again.
     Section 2.5. Terminations. The Company shall have the right at any time
upon 5 Business Days’ (or such shorter period to which the Agent may agree)
prior written notice to the Agent to terminate the Revolving Credit without
penalty in whole or in part (but only in a minimum principal amount of
$5,000,000 or such greater amount which is an integral multiple of $5,000,000);
provided, however, that the Company may not terminate any portion of the
Revolving Credit which represents outstanding Revolving Credit Loans, Swing
Loans, L/Cs or Reimbursement Obligations. Each termination the Revolving Credit
shall automatically terminate each Bank’s Revolving Credit Commitment by its
Commitment Percentage of such termination. Any termination of the Revolving
Credit pursuant to this Section may not be reinstated.
Section 3. Place and Application of Payments.
     All payments of principal and interest made by the Company in respect of
the Notes, Reimbursement Obligations and all fees payable by the Company
hereunder, shall be made to the Agent at its principal office in Chicago,
Illinois and in immediately available funds, prior to 12:00 noon on the date of
such payment without set-off, counterclaim or deduction other than those
permitted or required by Section 11.21. Any payments received after 12:00 noon
Chicago

-13-



--------------------------------------------------------------------------------



 



time (or after such later time as the Banks may otherwise direct) shall be
deemed received upon the following Business Day. The Agent shall remit to each
Bank its proportionate share of each payment of principal, interest and fees,
received by the Agent, on the same Business Day on which such payment is
received before 12:00 noon, Chicago time, or is deemed to have been received by
the Agent. In the event the Agent does not remit any amount to any Bank when
required by the preceding sentence, the Agent shall pay to such Bank interest on
such amount until paid at a rate per annum equal to the Fed Funds Rate. The
Company hereby authorizes the Agent to automatically debit its general operating
account with the Agent or one of its Affiliates for any principal, interest and
fees when due under the Notes or this Agreement and to transfer the amount so
debited from such account to the Agent for application as herein provided, but
the Agent shall give prompt telephonic notice thereof to the Company.
Section 4. Definitions.
     The terms hereinafter set forth when used herein shall have the following
meanings:
     “Adjusted Eurodollar Rate” means a rate per annum determined pursuant to
the following formula:

               
 
  Adjusted Eurodollar Rate   =   Eurodollar Rate
 
           
 
          100% — Reserve Percentage

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” shall mean any person, company or business entity under common
control or having shareholders owning at least ten percent (10%) of each
thereof, whether such common control be direct or indirect. All of the Company’s
officers, shareholders who own, directly or indirectly, more than 5% of the
shares of the Company, directors, joint ventures, Subsidiaries and partners
shall be deemed to be the Company’s Affiliates for purposes of this Agreement.
     “Agent” means Harris N.A., in is capacity as Agent hereunder, and any
successor in such capacity pursuant to Section 10.7 hereof.
     “Agreement” shall mean this Credit Agreement as supplemented and amended
from time to time.
     “Anniversary Date” shall mean July 31 in each calendar year during the term
of this Agreement.
     “Applicable Margin” with respect to Domestic Rate Loans, Eurodollar Loans,
the L/C Participation Fee payable pursuant to Section 1.6(a) hereof and the
commitment fee payable under Section 2.1 hereof, shall each mean the rate
specified for such obligation below in Levels I, II, III, IV and V for the range
of Leverage Ratio specified for each Level:

-14-



--------------------------------------------------------------------------------



 



                                              Level I     Level II     Level III
    Level IV     Level V  
Leverage Ratio
    <25 %   > 25% and <35%   > 35% and <45%   > 45% and <55%     >55 %
Eurodollar Loans and L/C Participation Fee
    1.75 %     2.00 %     2.50 %     3.00 %     3.50 %
Domestic Rate Loans
    0.75 %     1.00 %     1.50 %     2.00 %     2.50 %
Commitment Fee
    0.35 %     0.40 %     0.45 %     0.50 %     0.50 %

     Not later than ten (10) Business Days after receipt by the Banks of the
Compliance Certificate called for by Section 7.4(c) hereof for the applicable
fiscal quarter (commencing with the fiscal quarter ended January 31, 2011), the
Agent shall determine the Leverage Ratio for the applicable period and shall
promptly notify the Company of such determination and of any change in the
Applicable Margins resulting therefrom. Any such change in the Applicable
Margins shall be effective as of the date the Agent so notifies the Company with
respect to all Loans outstanding and L/C Participation Fees and commitment fees
payable, on such date, and such new Applicable Margins shall continue in effect
until the effective date of the next quarterly redetermination in accordance
with this Section. Each determination of the Leverage Ratio and Applicable
Margins by the Agent in accordance with this Section shall be conclusive and
binding on the Company absent manifest error. From the date hereof until the
Applicable Margins are first adjusted pursuant hereto, the Applicable Margins
shall be those set forth in Level I above.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Bank and an Eligible Assignee (with the consent of any party whose consent
is required by Section 11.17 hereof), and accepted by the Agent, in
substantially the form of Exhibit I or any other form approved by the Agent.
     “Bank” and “Banks” means and includes BMO Harris Financing, Inc. and the
other financial institutions from time to time party to this Agreement,
including each Person that becomes a Bank pursuant to Section 1.1(d) hereof and
each assignee Bank pursuant to Section 11.17 hereof, and unless the context
otherwise requires, the Swing Line Bank.
     “Business Day” shall mean any day except Saturday or Sunday on which banks
are open for business in Chicago, Illinois and, with respect to Eurodollar
Loans, dealing in United States dollar deposits in London, England and Nassau,
Bahamas.
     “Capitalized Lease” shall mean any lease or obligation for rentals which is
required to be capitalized on a consolidated balance sheet of the Company and
its Subsidiaries in accordance with generally accepted accounting principles.

-15-



--------------------------------------------------------------------------------



 



     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time.
     “CERCLIS” shall mean the CERCLA data base created and maintained by the
United States Environmental Protection Agency pursuant to CERCLA.
     “Change in Law” shall have the meaning specified in Section 9.3 hereof.
     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of a
majority of the voting power in the elections of directors, other than
acquisitions of such interests by the estate of Joe Franklin Sanderson,
deceased, the direct lineal descendents of Joe Franklin Sanderson, deceased, the
direct lineal descendants of Dewey Sanderson, deceased, their spouses, any
trusts for the benefit of any of the foregoing, and any employee stock ownership
plan established by the Company, (b) the failure of individuals who are members
of the board of directors (or similar governing body) of the Company on
January 31, 2011 (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on such date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Company,
or (c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
in an aggregate principal amount in excess of $10,000,000 of the Company shall
occur.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor legislation.
     “Commitment” shall mean a Revolving Credit Commitment of any Bank, and
“Commitments” shall mean the Revolving Credit Commitment of a Bank or Banks.
     “Commitment Percentage” means, for each Bank, the percentage of the
Revolving Credit Commitments represented by such Bank’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Bank (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Credit Loans, L/Cs and Reimbursement Obligations then outstanding.
     “Company” shall have the meaning specified in the first paragraph of this
Agreement.
     “Consolidated Deferred Income Taxes” shall mean, for any period, all
deferred federal, state or other income taxes of the Company and its
Subsidiaries for such period as shown on the most recent financial statements of
the Company.
     “Consolidated Indebtedness for Borrowed Money” shall mean, with respect to
the Company, all Indebtedness for Borrowed Money (as defined herein) of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with generally accepted accounting principles consistently applied.

-16-



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” for any period shall mean net income of the
Company and its Subsidiaries as determined and computed on a consolidated basis
according to generally accepted accounting principles (as defined herein),
consistently applied.
     “Consolidated Net Worth” shall mean as of any time the same is to be
determined the aggregate of capital (including without limitation redeemable
preferred stock), surplus (exclusive of any surplus arising by virtue of any
appraisal or revaluation of any assets) and retained earnings of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with
generally accepted accounting principles (as defined herein) consistently
applied.
     “Consolidated Tangible Net Worth” shall mean Consolidated Net Worth less
the amount of all Intangible Assets of the Company and its Subsidiaries
determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied.
     “Defaulting Lender” means any Bank that (a) has failed to fund any portion
of the Loans, participations in L/Cs and Reimbursement Obligations or
participations in Swing Loans required to be funded by it hereunder (herein, a
“Defaulted Lender Loan") within two (2) Business Days of the date required to be
funded by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Agent or any other Bank any other amount required to
be paid by it hereunder within two (2) Business Days of the date when due,
unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Bank.
     “Defaulting Lender Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Loans of all Banks (calculated as if
all Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Lender Loans) over the aggregate outstanding principal
amount of all Loans of such Defaulting Lender.
     “Defaulting Lender Period” means, with respect to any Defaulting Lender,
the period commencing on the date upon which such Bank first became a Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Company’s indebtedness,
obligations and liabilities under the Loan Documents are declared or become
immediately due and payable and (ii) the date on which (a) such Defaulting
Lender is no longer insolvent, the subject of a bankruptcy or insolvency
proceeding or, if applicable, under the direction of a receiver or conservator,
(b) the Defaulting Lender Excess with respect to such Defaulting Lender shall
have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Lender Loans of such Defaulting Lender or otherwise), and (c) such
Defaulting Lender shall have delivered to the Company and the Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments.
     “Domestic Rate” means, for any day, the rate per annum equal to the
greatest of: (a) the rate of interest announced or otherwise established by the
Agent from time to time as its prime

-17-



--------------------------------------------------------------------------------



 



commercial rate as in effect on such day, with any change in the Domestic Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Agent’s best or lowest rate), (b) the
sum of (i) the rate determined by the Agent to be the average (rounded upward,
if necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to
the Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as
is practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Agent for sale to the Agent at face value of Federal funds in
the secondary market in an amount equal or comparable to the principal amount
for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage.
     “Domestic Rate Loan” means a Revolving Credit Loan which bears interest as
provided in Section 1.4(a) hereof.
     “Economic Development Bonds” means any industrial revenue bonds, economic
development bonds or other similar notes, debentures or instruments issued by or
on behalf of a governmental entity, unit or authority for the benefit of the
Company or a Subsidiary for the purpose of financing or refinancing Property
(including by means of a sale and leaseback or similar transaction involving
Property of the Company or a Subsidiary).
     “Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, (ii) in the case of any assignment of a Commitment, the L/C
Issuers, and (iii) unless an Event of Default has occurred and is continuing,
the Company (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any Subsidiary or any of the Borrower’s or such
Subsidiary’s Affiliates or Subsidiaries.
     “Environmental Laws” shall means all applicable federal, state and local
environmental, health and safety statutes and regulations.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Eurodollar Loan” means a Revolving Credit Loan which bears interest as
provided in Section 1.4(b) hereof.
     “Eurodollar Rate” shall mean for each Interest Period applicable to a
Eurodollar Loan, (a) the LIBOR Index Rate for such Interest Period, if such rate
is available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetic average of the rates of interest per annum

-18-



--------------------------------------------------------------------------------



 



(rounded upwards, if necessary, to nearest 1/100 of 1%) at which deposits in
U.S. dollars in immediately available funds are offered to the Agent at
11:00 a.m. (London, England time) two (2) Business Days before the beginning of
such Interest Period by three (3) or more major banks in the interbank
eurodollar market for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made by the Agent during such Interest Period.
     “Event of Default” shall mean any event or condition identified as such in
Section 8.1 hereof.
     “Excluded Tax” means with respect to any Bank (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes; (b) taxes imposed on any Bank as a result of a present or
former connection between such Bank and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than such connection arising solely from any Bank
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document); (c) taxes to the extent that the
obligation to withhold amounts existed on the date that such Person became a
“Bank” under this Agreement in the capacity under which such Person makes a
claim under Section 11.21(a) or designates a new lending office, except in each
case to the extent such Person is a direct or indirect assignee of any other
Bank that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 11.21(a); (d) taxes that
are directly attributable to the failure (other than as a result of a Change in
Law precluding the lawful delivery by such Bank) by any Bank to deliver the
documentation required to be delivered pursuant to Section 11.21(b); and (e) in
the case of a Non-U.S. Bank, any United States federal withholding taxes imposed
on amounts payable to such Non-U.S. Bank as a result of such Non-U.S. Bank’s
failure to comply with FATCA to establish a complete exemption from withholding
thereunder.
     “Existing Agreement” shall mean the Credit Agreement dated as of May 1,
2008, as amended, among the Company, Bank of Montreal, individually as an L/C
Issuer and as agent thereunder, Harris N.A., individually as an L/C Issuer
thereunder, and the other banks and financial institutions party thereto, as
Banks (the banks named or referred to are the “Existing Lenders”).
     “Existing L/C Issuer” means Bank of Montreal.
     “Existing L/Cs” is defined in Section 1.6(b)
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from taxes under such provisions).
     “Fed Funds Rate” shall have the meaning specified in Section 1.5(c) hereof.

-19-



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “generally accepted accounting principles” shall mean generally accepted
accounting principles consistently applied and maintained throughout the period
indicated and consistent with the latest audited consolidated financial
statements delivered to the Banks pursuant to Section 7.4.
     “Guarantor Subsidiaries” shall mean collectively Sanderson Farms, Inc.
(Foods Division), Sanderson Farms, Inc. (Production Division), Sanderson Farms,
Inc. (Processing Division) and any Material Subsidiary which has complied with
Section 7.8 hereof, so long as each such corporation is a party to the
Subsidiary Guaranty, and “Guarantor Subsidiary” shall mean any of the Guarantor
Subsidiaries.
     “Indebtedness for Borrowed Money” of any Person shall mean the aggregate
principal amount, without duplication and without giving effect to intercompany
transactions that would be eliminated in preparing consolidated financial
statements of the Company and its Subsidiaries in accordance with generally
accepted accounting principles, consistently applied, of:
     (a) all indebtedness, obligations and liabilities of such Person with
respect to borrowed money;
     (b) all guaranties, endorsements and other contingent obligations of such
Person with respect to indebtedness arising from money borrowed by others;
     (c) all reimbursement and other obligations with respect to letters of
credit that have been funded and all indebtedness, obligations and liabilities
with respect to bankers’ acceptances;
     (d) the amount shown on such Person’s balance sheet with respect to
Capitalized Leases; and
     (e) all indebtedness, obligations and liabilities representing the deferred
purchase price of property, except for trade payables on ordinary business
terms;
provided that for purposes of determining compliance with the financial
covenants contained in Sections 7.9, 7.10 and 7.11 of this Agreement, the term
“Indebtedness for Borrowed Money” shall not include indebtedness relating to the
Economic Development Bonds so long as the Company or a Subsidiary of the Company
is the holder of such Economic Development Bonds.
     “Intangible Assets” shall mean amortizable loan costs, business acquisition
costs, license agreements, trademarks, trade names, patents, capitalized
research and development, proprietary products (the results of past research and
development treated as long term assets and excluded from inventory), goodwill
and all other assets which would be classified as intangible assets (all
determined in accordance with generally accepted accounting principles
consistently applied).

-20-



--------------------------------------------------------------------------------



 



     “Interest Period” shall mean (a) with respect to any Eurodollar Loan, the
period used for the computation of interest commencing on the date the relevant
Eurodollar Loan is made, continued or effected by conversion and concluding on
the date one, two, three or six months thereafter as selected by the Company in
its notice as provided herein, and (b) with respect to any Swing Loan at the
Swing Line Bank’s Quoted Rate, the period used for the computation of interest
commencing on the date the relevant Swing Loan is made and concluding on the
date 1 to 10 days thereafter as selected by the Company in its notice as
provided herein, provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless in the case of an Interest Period for a Eurodollar Loan the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
     (ii) no Interest Period may extend beyond the Revolving Credit Termination
Date;
     (iii) the interest rate to be applicable to each Eurodollar Loan or Swing
Loan at the Swing Line Bank’s Quoted Rate for each Interest Period shall apply
from and including the first day of such Interest Period to but excluding the
last day thereof; and
     (iv) no Interest Period may be selected if after giving effect thereto the
Company will be unable to make a principal payment scheduled to be made during
such Interest Period without paying part of a Eurodollar Loan on a date other
than the last day of the Interest Period applicable thereto.
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
     “IRS” means the United States Internal Revenue Service.
     “L/C” and “L/Cs” shall have the meanings specified in Section 1.6(a)
hereof.
     “L/C Agreement” and “L/C Agreements” shall have the meanings specified in
Section 1.6(a) hereof.
     “L/C Issuer” means (i) the Existing L/C Issuer with respect to Existing
L/Cs, (ii) Harris N.A. (or an Affiliate thereof) or another Bank designated by
the Company and approved by the Agent for any L/Cs issued under this Agreement,
each in their capacity as the issuer of L/Cs hereunder, and their successors in
such capacity as provided in Section 1.6(h) hereof.

-21-



--------------------------------------------------------------------------------



 



     “L/C Participation Fee” shall have the meaning specified in Section 1.6(a)
hereof.
     “Leverage Ratio” shall have the meaning specified in Section 7.10 hereof.
     “LIBOR Index Rate” shall mean, for any Interest Period applicable to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a period equal to such Interest Period, which appears on the LIBOR01
Page as of 11:00 a.m. (London, England time) on the day two Business Days before
the commencement of such Interest Period.
     “LIBOR01 Page” shall mean the display designated as “Renters LIBOR01 Page”
on the Telerate Service (or such other page as may replace LIBOR01 Page on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).
     “Loan” shall mean a Revolving Credit Loan or a Swing Loan and “Loans” shall
mean any two or more Revolving Credit Loans or Swing Loans.
     “Loan Documents” shall mean this Agreement and any and all exhibits hereto,
the Notes, the L/C Agreements and the Subsidiary Guaranty.
     “Long Term Indebtedness for Borrowed Money” shall mean Indebtedness for
Borrowed Money which would be classified as long term indebtedness in accordance
with generally accepted accounting principles, consistently applied.
     “Material Adverse Effect” means a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Company and its Subsidiaries taken as a whole, except that
in determining whether such a change or effect has occurred, any such change or
effect that results primarily from general economic conditions or conditions
affecting the poultry industry generally shall be disregarded entirely.
     “Material Subsidiary” shall mean each Subsidiary whose assets have a book
value in excess of 5% of the aggregate book value of the total assets of the
Company and its Subsidiaries on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied.
     “Net Proceeds of Stock” shall mean an amount (but not less than zero) equal
to the change in the Company’s Consolidated Tangible Net Worth resulting from
any transaction in which the Company or any Subsidiary issues shares of its
capital stock, determined on a pro forma basis in accordance with generally
accepted accounting principles consistently applied.
     “Non-U.S. Bank” means any Bank that is not a United States person as such
term is defined in Section 7701(a)(30) of the Code.

-22-



--------------------------------------------------------------------------------



 



     “Note” shall mean either a Revolving Note, Term Note or the Swing Note, and
“Notes” shall mean any two or more Revolving Notes or Term Notes or the Swing
Note.
     “OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.
     “OFAC Event” means the event specified in Section 7.12(c) hereof.
     “OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
     “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.
     “Person” shall mean and include any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party or government (whether national,
federal, state, county, city, municipal, or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation.
     “Plan” shall mean any employee benefit plan covering any officers or
employees of the Company or any Subsidiary, any benefits of which are, or are
required to be, guaranteed by the PBGC.
     “Potential Default” shall mean any event or condition specified in
Section 8.1(a)(ii), (d), (e), (g), (h), (i) and (k) which, with the lapse of
time, or giving of notice, or both, would constitute an Event of Default.
     “Property” shall mean all assets and properties of any nature whatsoever,
whether real or personal, tangible or intangible.
     “Reimbursement Obligation” shall have the meaning set forth in Section 1.7
hereof.
     “Required Banks” means, as of the date of determination thereof, Banks
whose outstanding Loans and interests in L/Cs and Reimbursement Obligations and
unused Revolving Credit Commitments constitute more than 50% of the sum of the
total outstanding Loans, interests in L/Cs and Reimbursement Obligations and
unused Revolving Credit Commitments of the Banks.

-23-



--------------------------------------------------------------------------------



 



     “Reserve Percentage” means the daily arithmetic average maximum rate at
which reserves (including, without limitation, any supplemental, marginal and
emergency reserves) are imposed on member banks of the Federal Reserve System
during the applicable Interest Period by the Board of Governors of the Federal
Reserve System (or any successor) under Regulation D on “eurocurrency
liabilities” (as such term is defined in Regulation D), subject to any
amendments of such reserve requirement by such Board or its successor, taking
into account any transitional adjustments thereto. For purposes of this
definition, the Eurodollar Loans shall be deemed to be Eurocurrency liabilities
as defined in Regulation D without benefit or credit for any prorations,
exemptions or offsets under Regulation D.
     “Revolving Credit” shall have the meaning specified in the first paragraph
of this Agreement.
     “Revolving Credit Commitment” means, as to any Bank, the obligation of such
Bank to make Revolving Credit Loans and to participate in Swing Loans and L/Cs
issued for the account of the Company hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule 1 attached hereto and made a part hereof,
as the same may be reduced or modified at any time or from time to time pursuant
to the terms hereof. The Company and the Banks acknowledge and agree that the
Revolving Credit Commitments of the Banks aggregate $500,000,000 on the date
hereof.
     “Revolving Credit Loan” and “Revolving Credit Loans” shall have the
meanings specified in Section 1.1(a) hereof.
     “Revolving Credit Termination Date” shall have the meaning set forth in
Section 1.1(a) hereof.
     “Revolving Note” or “Revolving Notes” shall have the meanings specified in
Section 1.2 hereof.
     “Subsidiary” shall mean any corporation or other entity at least a majority
of the outstanding voting stock (or equivalent) of which is at the time owned
directly or indirectly by the Company and/or its Subsidiaries.
     “Subsidiary Guaranty” shall mean the Guaranty Agreement of the Guarantor
Subsidiaries in the form of Exhibit D hereto.
     “Swing Line” shall have the meaning specified in the first paragraph
hereof.
     “Swing Line Bank” means BMO Harris Financing, Inc., acting in its capacity
as the Lender of Swing Loans hereunder, or any successor Lender acting in such
capacity appointed pursuant to Section 11.17 hereof.
     “Swing Line Lender’s Quoted Rate” is defined in Section 1.3(c) hereof.
     “Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

-24-



--------------------------------------------------------------------------------



 



     “Swing Loan” and “Swing Loans” each is defined in Section 1.3 hereof.
     “Swing Note” shall have the meaning specified in Section 1.3(a) hereof.
     “Total Capitalization” shall mean the sum of (a) the outstanding principal
amount of Consolidated Indebtedness for Borrowed Money, plus (b) Consolidated
Tangible Net Worth.
Section 5. Representations and Warranties.
     The Company represents and warrants to the Banks as follows:
     Section 5.1. Organization and Qualification. The Company is duly organized
and validly existing under the laws of the State of Mississippi, has full and
adequate corporate power to carry on its business as now conducted, is duly
licensed or qualified in all jurisdictions wherein the failure to be so licensed
or qualified would have a Material Adverse Effect, has full corporate right,
power and authority to enter into this Agreement and the other Loan Documents to
which it is a party, to make the borrowings herein provided for and encumber its
assets as collateral security therefor, to execute and issue the Notes in
evidence thereof, and to perform its obligations under the Loan Documents; and
the Company’s execution of this Agreement does not, nor does the performance or
observance by the Company of any of the matters or things provided for in this
Agreement and the other Loan Documents, contravene any provision of law or any
charter or by-law provision or any covenant, indenture or agreement of or
judgment, order or decree applicable to or affecting the Company or any of its
Property.
     Section 5.2. Financial Reports. The Company has heretofore delivered to the
Agent a copy of the annual audit report as of October 31, 2010, of the Company
and its Subsidiaries and unaudited financial statements of the Company and its
Subsidiaries as of, and for the two-month period ending December 31, 2010. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (except that such unaudited financial statements may omit
any footnotes), on a basis consistent, except as otherwise noted therein, with
that of the previous fiscal year or period and fairly reflect the financial
position of the Company as of the dates thereof, and the results of its
operations for the periods covered thereby, and as of the respective dates of
such financial statements the Company and its Subsidiaries had no significant
known contingent liabilities required to be disclosed in financial statements or
notes thereto under generally accepted accounting principles other than as
indicated on said financial statements or notes thereto or otherwise disclosed
in writing to the Banks prior to the execution of this Agreement. Since the
financial statements at December 31, 2010 and for the period then ended, there
has been no Material Adverse Effect, except those disclosed in the Company’s
reports under the Securities Exchange Act of 1934 filed prior to the date of
this Agreement or in writing to the Banks prior to the date of this Agreement.
     Section 5.3. Litigation; Tax Returns; Approvals. Except as otherwise
disclosed on Exhibit H, there is no known litigation, labor controversy or
governmental proceeding pending, nor to the best knowledge of the Company
threatened, against the Company or any Subsidiary which can reasonably be
expected to result in any Material Adverse Effect. All United States federal
income tax returns for the Company and its Subsidiaries required to be filed
have been

-25-



--------------------------------------------------------------------------------



 



filed on a timely basis (taking into account any extensions duly obtained
therefor), and all amounts required to be paid as shown by said returns have
been paid. Except as disclosed on Exhibit H, (a) there are no pending or, to the
best of the Company’s knowledge, threatened objections to or controversies in
respect of the United States federal income tax returns of the Company and its
Subsidiaries for any fiscal year except such objection or controversies that are
being contested in good faith by appropriate proceedings and adequate reserves
have been provided therefor in accordance with generally accepted accounting
principles consistently applied, and (b) no authorization, consent, license,
exemption or filing or registration with any court or governmental department,
agency or instrumentality, is or will be necessary to the valid execution,
delivery or performance by the Company or any Subsidiary of the Loan Documents,
except those as may have been obtained.
     Section 5.4. Regulation U. Neither the Company nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
or other extension of credit hereunder will be used to purchase or carry any
margin stock or to extend credit to others for such a purpose.
     Section 5.5. No Default. No Potential Default or Event of Default is
existing under this Agreement.
     Section 5.6. ERISA. As of the date of this Agreement neither the Company
nor any Subsidiary sponsors, maintains or participates in any Plan.
     Section 5.7. Compliance with Laws. The Company and its Subsidiaries are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.8. Security Interests and Indebtedness. There are no security
interests, liens or encumbrances on any of the assets or Property of the Company
or any Subsidiary except the security interests, liens and charges which are now
existing and those which are permitted by Section 7.13 of this Agreement.
     Section 5.9. Subsidiaries. As of the date hereof, the Company’s only
Subsidiaries are identified on Exhibit G hereof. Each of the Company’s
Subsidiaries is duly organized and validly existing under the laws of the state
or country of its incorporation, has full and adequate corporate power to carry
on its business as now conducted, is duly licensed or qualified to do business
in all jurisdictions wherein the failure to be so licensed or qualified would
have a Material Adverse Effect and has, except as set forth in the opinions
delivered in satisfaction of Section 6.4 hereof, full corporate right, power and
authority to enter into the Loan Documents executed and delivered by it and to
perform its obligations under the Loan Documents.

-26-



--------------------------------------------------------------------------------



 



     Section 5.10. Accurate Information. Taken as a whole, the written
information, exhibits and reports furnished by the Company and its Subsidiaries
to the Banks in connection with the negotiation and performance of the Loan
Documents and the Company’s reports under the Securities Exchange Act of 1934,
filed after December 31, 2010 and before the date of this Agreement do not
contain any material misstatement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made.
     Section 5.11. Enforceability. This Agreement and the other Loan Documents,
when executed and delivered by the Company and the Guarantor Subsidiaries, and
assuming the due execution and delivery by the other parties thereto, will be
the legal, valid and binding agreements of the Company and the Guarantor
Subsidiaries, enforceable against them in accordance with their terms, except
(a) as may be limited by (i) bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws or judicial decisions for the relief
of debtors or the limitation of creditors’ rights generally; and (ii) any
equitable principles relating to or limiting the rights of creditors generally
or any equitable remedy which may be granted to cure any defaults, and (b) as
set forth in the opinions referred to in Section 5.9.
     Section 5.12. OFAC. (a) The Company is in compliance with the requirements
of all OFAC Sanctions Programs applicable to it, except as would not be expected
to have a Material Adverse Effect, (b) each Subsidiary of the Company is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
such Subsidiary, except as would not be expected to have a Material Adverse
Effect, (c) the Company has provided to the Agent, the L/C Issuer, and the Banks
all information regarding the Company and its Affiliates and Subsidiaries
necessary for the Agent, the L/C Issuer, and the Banks to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Company’s
knowledge, neither the Company nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.
     Section 5.13. Trademarks, Franchises, and Licenses. Except as would not
have a Material Adverse Effect, the Company and its Subsidiaries collectively
own, possess, or have the right to use all patents, licenses, franchises,
trademarks, trade names, trade styles, copyrights, trade secrets, know how, and
confidential commercial and proprietary information material to their businesses
as now conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.
     Section 5.14. Governmental Authority and Licensing. The Company and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could result in revocation or denial
of any material license, permit or approval, which revocation or denial could
reasonably be expected to have a Material Adverse Effect, is pending or, to the
knowledge of the Company, threatened.
     Section 5.15. Good Title. Except as would not have a Material Adverse
Effect, the Company and its Subsidiaries have good title (or valid leasehold
interests) to their assets as

-27-



--------------------------------------------------------------------------------



 



reflected on the most recent consolidated balance sheet of the Company and its
Subsidiaries furnished to the Agent and the Banks (except for sales or other
dispositions of assets thereafter in the ordinary course of business or as
permitted by this Agreement).
     Section 5.16. Affiliate Transactions. Neither the Company nor any
Subsidiary is a party to any material contracts or agreements with any of its
Affiliates (other than with Guarantor Subsidiaries) on terms and conditions
which are materially less favorable to the Company or such Subsidiary than would
be usual and customary in similar contracts or agreements between Persons not
affiliated with each other.
     Section 5.17. Investment Company. Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 5.18. Other Agreements. Neither the Company nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.
     Section 5.19. Solvency. The Company and its Subsidiaries taken as a whole
are solvent (i.e., the value of their assets exceeds the value of their
liabilities), able to pay their debts as they become due, and have sufficient
capital to carry on their business and all businesses in which they are about to
engage.
     Section 5.20. No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby; and the Company hereby agrees to indemnify the Agent and the Banks
against, and agrees that it will hold the Agent and the Banks harmless from, any
claim, demand, or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith and any out-of-pocket expenses
(including reasonable attorneys’ fees) arising in connection with any such
claim, demand, or liability, other than any such fees as agreed by the Company
and the Agent.
Section 6. Conditions Precedent.
          The obligation of the Banks to make any Loan or issue any L/C pursuant
hereto shall be subject to the following conditions precedent:
     Section 6.1. General. The Agent shall have received the notice of
borrowings and the Notes hereinabove provided for.
     Section 6.2. Initial Extension of Credit. Prior to the initial Loan or L/C
(whichever shall come first) hereunder, the Company shall have delivered to the
Agent for the benefit of the Banks in sufficient counterparts or copies for
distribution to the Banks:
     (a) this Agreement;

-28-



--------------------------------------------------------------------------------



 



     (b) the Revolving Notes and the Swing Note;
     (c) a fully executed Guaranty Agreement substantially in the form of
Exhibit D hereto, from the Guarantor Subsidiaries;
     (d) a pay-off letter from the lenders under the Existing Agreement setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of the
Company or any Subsidiary), which pay-off letter shall be in form and substance
acceptable to the Agent;
     (e) a good standing certificate or certificate of existence for the Company
and each Guarantor Subsidiary, dated no earlier than thirty days (30) days prior
to the date hereof, from the office of the secretary of state of the states of
their respective incorporation;
     (f) copies of the Articles of Incorporation, as restated, and all
amendments thereto, of the Company and each Guarantor Subsidiary certified by
the office of the secretary of state of their respective states of incorporation
as of a date no earlier than thirty days (30) days prior to the date hereof;
     (g) copies of the By-Laws, as restated, and all amendments thereto, of the
Company and each Guarantor Subsidiary, certified as true, correct and complete
on the date hereof by the Treasurer of the Company and each Guarantor
Subsidiary, respectively;
     (h) copies, certified by the Treasurer of the Company and each Guarantor
Subsidiary, of resolutions regarding the transactions contemplated by this
Agreement, duly adopted by the Board of Directors of the Company and each
Guarantor Subsidiary, respectively, and satisfactory in form and substance to
all of the Banks;
     (i) (1) projected financial statements for the Company and is Subsidiaries
(including a balance sheet and income statement) for each of the fiscal years
ending on October 31, 2011, October 31, 2012, October 31, 2013, October 31, 2014
and October 31, 2015, and (2) a closing balance sheet for the Company and its
Subsidiaries adjusted to give effect to the initial extensions of credit
hereunder, in each case in form and substance acceptable to the Agent;
     (j) a fully executed Internal Revenue Service Form W-9 for the Company; and
     (k) an incumbency signature certificate for the Company and each Guarantor
Subsidiary satisfactory in form and substance to all of the Banks.
          In addition, at the time of the initial Loan or L/C (whichever shall
come first) hereunder, no Material Adverse Effect shall have occurred since
December 31, 2010.

-29-



--------------------------------------------------------------------------------



 



     Section 6.3. Each Extension of Credit. As of the time of the making of each
Loan and issuing each L/C, hereunder (including the initial Loan and L/C):
     (a) each of the representations and warranties set forth in Section 5
hereof shall have been true and correct in all material respects on the date of
this Agreement; and each of the representations and warranties set forth in
Section 5.1, the third sentence of Section 5.2 (substituting, for the financial
statements referred to in the first sentence of that Section, the latest audited
financial statements delivered to the Banks pursuant to Section 7.4(b) hereof
and the latest monthly financial statements delivered pursuant to Section 7.4(a)
for the last month in each fiscal quarter of the Company after such latest
audited financial statements), Section 5.3, Section 5.4, Section 5.5,
Section 5.7, Section 5.8, the last sentence of Section 5.9, Section 5.10,
Section 5.11, Section 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18 and 5.19 shall be
and remain true and correct in all material respects as of the time of the
making of such Loan or issuing such L/C, as the case may be, as if made again as
of such time;
     (b) after giving effect to the Company’s application of the proceeds of the
Loan hereunder, no Potential Default or Event of Default shall have occurred and
be continuing;
     (c) with respect to each requested Loan and L/C, after giving effect to the
requested extension of credit and to each Loan that has been made and each L/C
and Reimbursement Obligation outstanding hereunder, the aggregate principal
amount of all Loans, L/Cs and Reimbursement Obligations then outstanding shall
not exceed the sum of the Banks’ Revolving Credit Commitments then in effect;
and
     (d) no statute, rule or regulation shall have been adopted by a
jurisdiction in which a Guarantor Subsidiary is incorporated and no judicial
decision of an appellate court of such a jurisdiction shall have been published
to the effect in any such case that guaranty agreements such as the Subsidiary
Guaranty are beyond the corporate power of corporations subject to the laws of
such jurisdiction, and neither the Company nor any Guarantor Subsidiary shall
have repudiated, disavowed or purported to terminate, repudiate or disavow any
Guarantor Subsidiary’s obligations under the Subsidiary Guaranty, unless in any
such case all of the Guarantor Subsidiaries shall have been merged into the
Company within 60 days of any such event.
and the request by the Company for any Loan or L/C pursuant hereto shall be and
constitute a warranty to the foregoing effects (other than as to the matters set
forth in subsection (d) above).
     Section 6.4. Legal Matters. Legal matters incident to the execution and
delivery of the Loan Documents shall be reasonably satisfactory to each of the
Banks and their legal counsel; and prior to the initial Loan hereunder, the
Agent shall have received the favorable written opinion of Wise, Carter, Child &
Caraway, PA, counsel for the Company and the Guarantor Subsidiaries,
substantially in form and substance satisfactory to each of the Banks and their
respective legal counsel.

-30-



--------------------------------------------------------------------------------



 



     Section 6.5. Closing Fee. The Agent shall have received for the pro rata
benefit of the Banks the fees agreed to between the Company and the Agent.
Section 7. Covenants.
     It is understood and agreed that so long as credit is in use or available
under this Agreement, any L/C is outstanding hereunder or any amount remains
unpaid on any Note or Reimbursement Obligation, except to the extent compliance
in any case or cases is waived in writing by the Required Banks:
     Section 7.1. Maintenance of Property. The Company will, and will cause each
Subsidiary to, keep and maintain all of the material Properties necessary or
useful in their business taken as a whole in good condition, and make all
necessary renewals, replacements, additions, betterments and improvements
thereto; provided, however, that nothing in this Section shall prevent the
Company or any Subsidiary from discontinuing the operating and maintenance of
any of its Properties if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business and not disadvantageous in any material
respect to the Banks as holders of the Notes.
     Section 7.2. Taxes. The Company will, and will cause each Subsidiary to,
duly pay and discharge all material taxes, rates, assessments, fees and
governmental charges upon or against the Company or any Subsidiary or against
its Properties in each case before the same becomes delinquent and before
penalties accrue thereon unless and to the extent that the same is being
contested in good faith and by appropriate proceedings and adequate reserves,
determined in accordance with generally accepted accounting principles
consistently applied, have been established with respect thereto.
     Section 7.3. Maintenance of Insurance. The Company will, and will cause
each Subsidiary to, maintain insurance with insurers recognized as financially
sound and reputable by prudent business persons in such forms and amounts and
against such risks as the Company reasonably believes is prudent and normal
within the industry. The Company shall, at the Agent’s request, provide copies
to the Agent of all insurance policies and other materials related thereto
maintained by the Company and its Subsidiaries. The Company shall furnish each
Bank as soon as available, and in any event no later than each Anniversary Date,
a summary of its insurance coverage which summary shall be reasonably
satisfactory in form and substance to the Banks.
     Section 7.4. Financial Reports. The Company will, and will cause each
Subsidiary to, maintain a system of accounting in accordance with sound
accounting practice and will furnish promptly to the Banks and their duly
authorized representatives such information respecting the business and
financial condition of the Company and its Subsidiaries as may from time to time
be reasonably requested and, without any request, will furnish each Bank:
     (a) as soon as available, and in any event within 40 days after the close
of each monthly fiscal period of the Company, a copy of consolidated balance
sheets and consolidated profit and loss statements for the Company and its
Subsidiaries (for such

-31-



--------------------------------------------------------------------------------



 



monthly period and the year to date) for such period of the Company and for the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared by the Company and accompanied by a certificate of the chief financial
officer, chief executive officer or chief accounting officer of the Company to
the effect that said financial statements were prepared in conformity with
generally accepted accounting principles and, in his opinion, are fairly and
accurately stated;
          (b) as soon as available, and in any event within 90 days after the
close of each fiscal year of the Company, a copy of the audit report for such
year and accompanying financial statements, including consolidated balance
sheets, reconciliations of change in stockholders’ equity, profit and loss
statements and statements of cash flows for the Company and its Subsidiaries
showing in comparative form the figures for the previous fiscal year of the
Company, all in reasonable detail, accompanied by the unqualified opinion of
Ernst & Young or other independent public accountants of nationally recognized
standing selected by the Company and reasonably satisfactory to the Required
Banks;
          (c) within 45 days after the last day of the first three fiscal
quarters in each fiscal year and within 90 days after the close of each fiscal
year of the Company, a Compliance Certificate in the form of Exhibit E attached
hereto, prepared and signed by the chief financial officer, chief executive
officer or chief accounting officer of the Company;
          (d) as soon as available but in any event no later than November 30 of
each year, a consolidated budget for the Company and its Subsidiaries for such
fiscal year showing the Company’s and its Subsidiaries’ projected consolidated
balance sheet and consolidated profits and losses, and a consolidated budget for
the Company and its Subsidiaries for such fiscal year showing the Company’s and
its Subsidiaries’ projected consolidated capital expenditures, all in reasonable
detail; and
          (e) as soon as available but in any event within 10 days of the filing
thereof, copies of all 10-K, 10-Q and 8-K filings and all shareholder proxy
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission.
     Section 7.5. Inspection. The Company shall, and shall cause each Subsidiary
to, permit the Banks, by their representatives and agents, to reasonably inspect
any of the Properties, corporate books and financial records of the Company and
each Subsidiary, to reasonably examine and make copies of the books of accounts
and other financial records of the Company and its Subsidiaries and to discuss
the affairs, finances and accounts of the Company and its Subsidiaries with, and
to be advised as to the same by, its officers at such reasonable times during
normal business hours and reasonable intervals as the Banks may request. The
Company shall pay to the Banks from time to time upon demand an amount (but not
to exceed $3,000 for each inspection) sufficient to compensate the Banks for
their reasonable out-of-pocket fees, charges and expenses in connection with any
such inspection of the Company and the Subsidiaries, provided that so long as no
Event of Default shall have occurred and be continuing, the Company shall be
required to pay for only one such inspection per year.

-32-



--------------------------------------------------------------------------------



 



     Section 7.6. Consolidation and Merger. The Company will not, and will not
permit any Subsidiary to, consolidate with or merge into any Person, or permit
any other Person to merge into it, or acquire (in a transaction analogous in
purpose or effect to a consolidation or merger) all or substantially all of the
Property or capital stock of any other Person except (a) as permitted by
Section 7.14(d) hereof, (b) any Subsidiary may consolidate with or merge into or
with any other Subsidiary, and (c) any Subsidiary may merge into the Company.
     Section 7.7. Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into any material transaction, including
without limitation, the purchase, sale, lease or exchange of any Property, or
the rendering of any service, with any Affiliate of the Company except in the
ordinary course of and pursuant to the reasonable requirements of the Company’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Company; provided however that the foregoing shall not prevent any transactions
between any Guarantor Subsidiary and any other Guarantor Subsidiary or the
Company on any terms mutually acceptable to them.
     Section 7.8. Material Subsidiaries. The Company shall cause each Material
Subsidiary, whether now existing or hereafter created or acquired, to execute
and deliver to the Agent for the benefit of the Banks, within 30 days of
becoming a Material Subsidiary, a guaranty substantially in the form of the
Subsidiary Guaranty, together with items described in Sections 6.2(c), (d), (e),
(f) and (g) and 6.4 of this Agreement (each dated as of the date of the
Subsidiary Guaranty to which it relates) with respect to such Material
Subsidiary and such guaranty.
     Section 7.9. Consolidated Tangible Net Worth. The Company will maintain at
all times Consolidated Tangible Net Worth during each fiscal year of the Company
in an amount not less than $450,000,000 increasing on the last day of each
fiscal quarter (commencing with the fiscal quarter ending April 30, 2011) by an
amount equal to (a) 100% of any Net Proceeds of Stock issued during such quarter
plus (b) 60% of an amount (but not less than zero) equal to (i) the Company’s
Consolidated Net Income for such fiscal quarter, minus (ii) the lesser of (x)
$4,000,000 and (y) the aggregate amount of all dividends declared during such
fiscal quarter rounded to the next highest $100,000.
     Section 7.10. Consolidated Indebtedness for Borrowed Money to Total
Capitalization. The Company will not permit the ratio of its Consolidated
Indebtedness for Borrowed Money to its Total Capitalization (the “Leverage
Ratio”), expressed as a percentage, at any time to exceed 55% from the date of
this Agreement through October 30, 2014, and 50% from and after October 31, 2014
(at any time, the “Scheduled Ratio”); provided that at any time during the
Company’s fiscal year ending October 31, 2011 or October 31, 2012, the Company
may elect to increase the maximum Leverage Ratio permitted by this Section (the
“Maximum Leverage Ratio”) by 5% above the Scheduled Ratio then in effect (e.g.,
55% to 60%) for four consecutive fiscal quarters by giving written notice to the
Agent of such election (the “Increase Notice”) in connection with the
construction of a new poultry processing complex in North Carolina (“NCII”). The
Maximum Leverage Ratio will increase to a level 5% above the Scheduled Ratio
then in effect on the first day of the fiscal quarter in which the Agent
receives the Increase Notice and will continue in effect at such level for the
following three fiscal quarters, provided that the

-33-



--------------------------------------------------------------------------------



 



Maximum Leverage Ratio shall revert to the Scheduled Ratio if the Company has
not begun and does not begin construction of NCII within three months of the
date on which the Agent receives the Increase Notice. The Company may give only
one Increase Notice.
     Section 7.11. Capital Expenditures. (a) The Company will not, and will not
permit any Subsidiary to, be obligated to spend during any fiscal year for
capital expenditures (as defined and classified in accordance with generally
accepted accounting principles consistently applied, including without
limitation any such capital expenditures in respect of Capitalized Leases but
excluding any acquisition permitted by Section 7.14(d) which might constitute
such a capital expenditure and the capital expenditures permitted by clauses
(b) and (c) below) in an aggregate amount for the Company and its Subsidiaries
in excess of $60,000,000 for the Company’s fiscal year ending October 31, 2011
and $55,000,000 for each fiscal year of the Company thereafter, plus in each
case up to $10,000,000 (the “Carryover Amount”) permitted to be spent in the
preceding fiscal year but not actually spent therein. For purposes of this
Section, any capital expenditures made in any fiscal year shall be applied first
to the Carryover Amount, if any, available during such fiscal year.
     (b) The Company will not, and will not permit any Subsidiary to, be
obligated to spend capital expenditures (as defined and classified in accordance
with general accepted accounting principles consistently applied) in connection
with the construction of NCII in excess of $115,000,000 during the term of this
Agreement.
     (c) The Company will not, and will not permit any Subsidiary to, be
obligated to spend capital expenditures (as defined and classified in accordance
with general accepted accounting principles consistently applied) in connection
with the construction of a new poultry processing complex in Georgia and any
related and required improvements to the Company’s feed mills and other existing
assets in Georgia in excess of $125,000,000 during the term of this Agreement.
     Section 7.12. Compliance with OFAC Sanctions Programs. (a) The Company
shall at all times comply with the requirements of all OFAC Sanctions Programs
applicable to the Company and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary, except in any such case as would not have a Material Adverse Effect.
     (b) The Company shall provide the Agent, the L/C Issuer, and the Banks any
information they may request regarding the Company, its Affiliates, and its
Subsidiaries necessary for the Agent, the L/C Issuer, and the Banks to comply
with all applicable OFAC Sanctions Programs; subject however, in the case of
Affiliates, to the Company’s ability to provide information applicable to them.
     (c) If the Company obtains actual knowledge or receives any written notice
that the Company, any Affiliate or any Subsidiary is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event”), the Company shall promptly
(i) give written notice to the Agent, the L/C Issuer, and the Banks of such OFAC
Event, and (ii) comply in all material respects with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),

-34-



--------------------------------------------------------------------------------



 



including the OFAC Sanctions Programs, and the Company hereby authorizes and
consents to the Agent, the L/C Issuer, and the Banks taking, after notifying the
Company if permitted to do so, any and all steps the Agent, the L/C Issuer, or
the Banks deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).
     Section 7.13. Liens. The Company will not, and will not permit any
Subsidiary to, pledge, mortgage or otherwise encumber or subject to or permit to
exist upon, or be subjected to any lien, charge or security interest of any kind
(including any conditional sale or other title retention agreement and any lease
in the nature thereof) on, any of its Properties of any kind or character at any
time owned by the Company or any Subsidiary, other than:
     (a) liens, pledges or deposits for worker’s compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with tenders, contracts or leases to which the Company or a
Subsidiary is a party or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principles and that the obligation is not for borrowed
money, customer advances or trade payables;
     (b) the pledge of assets for the purpose of securing an appeal or stay or
discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Company or a Subsidiary so secured by a pledge of
property permitted under this subsection (b) including interest and penalties
thereon, if any, shall not be in excess of $5,000,000 at any one time
outstanding;
     (c) liens, pledges, mortgages, security interests or other charges existing
on the date hereof and disclosed in financial statements (or notes thereto)
referred to in Section 5.2 hereof;
     (d) liens for property taxes and assessments or governmental charges or
levies which are not yet due and payable;
     (e) liens incidental to the conduct of business or the ownership of
Properties and assets (including warehousemen’s liens, mechanic’s liens, grower
liens and attorneys’ liens and statutory landlords’ liens) or other liens of
like general nature incurred in the ordinary course of business and not in
connection with the borrowing of money, provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings and for which adequate reserves, determined
in accordance with generally accepted accounting principles, have been
established;

-35-



--------------------------------------------------------------------------------



 



     (f) minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Company and its
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair the operation of the business of the Company and its
Subsidiaries taken as a whole;
     (g) liens created solely for the purpose of securing indebtedness arising
out of a capital lease in connection with an aircraft rental provided that such
lien shall not extend to or cover other Property of the Company or the Guarantor
Subsidiaries; and
     (h) additional pledges, mortgages, encumbrances, liens, charges and
security interests (including any conditional sale or other title retention
agreement and any lease in the nature thereof) on fixed assets (classified in
accordance with generally accepted accounting principles, consistently applied)
having an aggregate book value at the end of the fiscal quarter immediately
preceding the fiscal quarter in which the latest of such mortgages, liens, or
encumbrances are created of no more than $5,000,000 at any one time.
     Section 7.14. Investments, Loans, Advances and Acquisitions. The Company
will not, and will not permit any Subsidiary to, make or retain any investment
(whether through the purchase of stock, obligations, capital contributions or
otherwise) in or make any loan or advance to, any other Person, or acquire
substantially as an entirety the Property or business of any other Person, other
than:
     (a) investments in certificates of deposit having a maturity of two years
or less issued by any Bank or any other commercial bank having a long-term
rating at the time of investment of at least AA by Standard & Poor’s Ratings
Services Group, a division of The McGraw-Hill Companies, Inc. (“S&P”) or Aa by
Moody’s Investor Services, Inc. (“Moody’s") and a short-term rating at the time
of investment of A-1 from S&P or P-1 from Moody’s;
     (b) investments in commercial paper rated at the time of investment P-1 by
Moody’s or A-1 by S&P maturing within 270 days of the date of issuance thereof;
     (c) investments shown on the financial statements referred to in
Section 5.2 in existing Subsidiaries;
     (d) acquisitions of the Property or business of any Person, provided
(i) that no Potential Default or Event of Default shall then exist after giving
effect to such acquisition and no change of the voting control or management of
the Company shall result therefrom; (ii) that the aggregate purchase price
(including the principal amount of obligations assumed by the Company or a
Subsidiary) paid in any single acquisition shall not exceed $25,000,000 and
(iii) that the aggregate purchase price (determined as

-36-



--------------------------------------------------------------------------------



 



described above) paid in all such acquisitions made prior to the Revolving
Credit Termination Date shall not exceed $35,000,000;
     (e) marketable full faith and credit obligations of the United States of
America or of any agency thereof for which the full faith and credit of the
United States of America has been pledged;
     (f) repurchase, reverse repurchase and security lending agreements
collateralized by securities of the type described in subsection (e), provided
that the Company or Subsidiary, as the case may be, which is a party to such
arrangement shall hold (individually or through an agent or bailee) all
securities relating thereto during the entire term of each such arrangement;
     (g) municipal debt securities commonly known as “lower floaters” or
“variable rate demand notes” so long as (i) such securities provide that the
owner thereof may require that such securities be bought from it upon 7 days
notice by such owner, and (ii) such securities shall have a long-term rating at
the time of investment of at least AA by S&P or Aa by Moody’s and a short-term
rating at the time of investment of A-1 from S&P or P-1 from Moody’s;
     (h) investments in an aggregate principal amount of up to $1,000,000 and
not otherwise permitted by this Section, in certificates of deposit in any
commercial bank;
     (i) investments in and loans and advances to the Company or any Subsidiary
by the Company or any other Subsidiary; and
     (j) a loan in a principal amount not to exceed $500,000 to the Company’s
employees’ stock ownership plan.
     Section 7.15. Sale of Tangible Fixed Assets. The Company will not, and will
not permit any Subsidiary to, sell, lease, assign, transfer or otherwise dispose
of tangible fixed assets (as classified in accordance with generally accepted
accounting principles, consistently applied) if the book value of the Property
sold, leased, assigned, transferred or otherwise disposed of in the latest such
transaction, together with the Property sold, leased, assigned, transferred or
otherwise disposed of in all other such transactions after the date of this
Agreement, would exceed 15% of the book value of all of the Company’s and its
subsidiaries’ tangible assets (determined in accordance with generally accepted
accounting principles, consistently applied) at the time of the latest such
transaction, except for (a) sales of obsolete or worn-out equipment in the
ordinary course of business, (b) transfer of such assets between any Subsidiary
and the Company or any other Subsidiary, to each of which this Section shall not
apply, and (c) the transfer of Property in connection with the issuance of
Economic Development Bonds which (i) are held by the Company or a Subsidiary of
the Company or (ii) have an aggregate principal amount not to exceed $10,000,000
during the term of this Agreement.

-37-



--------------------------------------------------------------------------------



 



     Section 7.16. Notice of Suit or Adverse Change in Business or Default. The
Company shall give written notice to the Agent within five (5) Business Days
after the Company learns of, or forms a belief as to the existence of, any of
the following:
     (a) any proceeding(s) being instituted or threatened in writing to be
instituted against the Company or any Subsidiary in any federal, state, local or
foreign court or before any commission or other regulatory body (federal, state,
local or foreign) that is material to the Company and its Subsidiaries taken as
a whole;
     (b) any Material Adverse Effect; and
     (c) the occurrence of any Potential Default or Event of Default.
     Section 7.17. ERISA. The Company will, and will cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed is likely to result in the
imposition of a lien against any material portion of the Property of the Company
and its Subsidiaries taken as a whole and will promptly notify the Agent, upon
the Company becoming aware, of (a) the occurrence of any reportable event (as
defined in ERISA) which might result in the termination by the PBGC of any Plan,
(b) receipt of any notice from PBGC of its intention to seek termination of any
such Plan or appointment of a trustee therefor, and (c) its intention to
terminate or withdraw from any Plan. The Company will not, and will not permit
any Subsidiary to, terminate any such Plan or withdraw therefrom unless it shall
be in compliance with all of the terms and conditions of this Agreement after
giving effect to any liability to PBGC resulting from such termination or
withdrawal.
     Section 7.18. Use of Proceeds. The Company shall use the proceeds of each
Loan and other extensions of credit hereunder only to repay all of the Company’s
indebtedness under the Existing Agreement, to finance capital expenditures and
working capital and general corporate purposes of the Company and the
Subsidiaries and to fund certain fees and expenses associated with this
Agreement.
     Section 7.19. Compliance with Laws, etc. The Company will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include (without
limitation) the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except where the failure to so comply or
to be so qualified would not have a Material Adverse Effect.
     Section 7.20. Environmental Covenant. The Company will, and will cause each
of its Subsidiaries to, except as disclosed on Exhibit F attached hereto, use
and operate all of its facilities and Properties in compliance with all
Environmental Laws, keep all necessary material permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
hazardous materials in material compliance with all applicable Environmental
Laws, except, as to each of the foregoing, where the failure to do so would not
have a Material Adverse Effect.

-38-



--------------------------------------------------------------------------------



 



     Section 7.21. No Changes in Fiscal Year. The fiscal year of the Company and
its Subsidiaries ends on October 31 of each year; and the Company shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present basis
unless required by law to do so.
     Section 7.22. Change in the Nature of Business. The Company shall not, nor
shall it permit any Subsidiary to, engage in any material business or activity
if as a result the general nature of the business of the Company or any
Subsidiary would be materially changed from the general nature of the business
engaged in by it as of the date of this Agreement.
     Section 7.23. No Restrictions. Except as provided herein and except for any
existing encumbrance or restriction, the Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on its capital stock or other equity interests owned by the Company
or any other Subsidiary, (b) pay any indebtedness owed to the Company or any
other Subsidiary, (c) make loans or advances to the Company or any other
Subsidiary, (d) transfer any of its Property to the Company or any other
Subsidiary, or (e) guarantee the Company’s indebtedness, obligations and
liabilities under the Loan Documents and/or grant liens on its assets to the
Agent.
     Section 7.24. Maintenance of Subsidiaries. The Company shall not assign,
sell or transfer, nor shall it permit any Guarantor Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Guarantor Subsidiary; provided, however, that the foregoing shall not operate to
prevent (a) the issuance, sale, and transfer to any person of any shares of
capital stock of a Guarantor Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Guarantor Subsidiary, and (b) any transaction permitted by Section 7.6
above.
Section 8. Events of Default and Remedies.
     Section 8.1. Definitions. Any one or more of the following shall constitute
an Event of Default:
     (a) (i) Default in the payment when due of any principal of or interest on
any Note or Reimbursement Obligation, whether at the stated maturity thereof or
as required by Section 2.4 hereof or at any other time provided in this
Agreement, or (ii) default in the payment of any fee or other amount payable by
the Company pursuant to this Agreement within 5 Business Days after the Company
receives an invoice therefor;
     (b) Default in the observance or performance of any covenant set forth in
Section 7.18 hereof;
     (c) Default in the observance or performance of any covenant set forth in
Sections 7.5, 7.6, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16 and 7.19
hereof; or

-39-



--------------------------------------------------------------------------------



 



     (d) Default in the observance or performance of any covenant set forth in
Section 7.4 hereof and the continuation thereof for 3 Business Days after notice
thereof to the Company by any Bank;
     (e) Default in the observance or performance of any other covenant,
condition, agreement or provision hereof or any of the other Loan Documents and
such default shall continue for 30 days after written notice thereof to the
Company by any Bank;
     (f) Default shall occur under any evidence of Indebtedness for Borrowed
Money in an aggregate principal amount exceeding $10,000,000 issued or assumed
or guaranteed by the Company or any Subsidiary, or under any mortgage, agreement
or other similar instrument under which the same may be issued or secured and
such default shall continue for a period of time sufficient to permit the
acceleration of maturity of the indebtedness evidenced thereby or outstanding or
secured thereunder;
     (g) Any representation or warranty made by the Company or any Subsidiary
herein or in any Loan Document or in any written statement or certificate
furnished by it pursuant hereto or thereto after the date of this Agreement,
proves untrue in any material respect as of the date made or deemed made
pursuant to the terms hereof and any such breach which is capable of being cured
shall not be remedied within 30 days after written notice thereof to the Company
by any Bank;
     (h) Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes which order the payment of money
in excess of $10,000,000 over and above any insurance proceeds payable with
respect thereto or have a material adverse effect on the ability of the Company
and its Subsidiaries taken as a whole to continue to conduct their business in
the ordinary course, shall be entered or filed against the Company or any
Subsidiary or against any of their respective Property or assets and remain
unstayed and undischarged for a period of 30 days from the date of its entry;
     (i) Any reportable event (as defined in ERISA) which constitutes grounds
for the termination of any Plan or for the appointment by the appropriate United
States District Court of a trustee to administer or liquidate any such Plan,
shall have occurred and be continuing thirty (30) days after written notice to
such effect shall have been given to the Company by any Bank; or any such Plan
shall be terminated in a manner that can reasonably be expected to result in
liability under ERISA that is material to the Company and its Subsidiaries taken
as a whole; or a trustee shall be appointed by the appropriate United States
District Court to administer any such Plan, or the PBGC shall institute
proceedings to administer or terminate any such Plan, and any such
administration or termination could reasonably be expected to have a Material
Adverse Effect;
     (j) The Company or any Guarantor Subsidiary shall (i) have entered
involuntarily against it an order for relief under the Bankruptcy Code of 1978,
as amended, (ii) admit in writing its inability to pay, or not pay, its debts
generally as they

-40-



--------------------------------------------------------------------------------



 



become due or suspend payment of its obligations, (iii) make an assignment for
the benefit of creditors, (iv) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, conservator, liquidator or
similar official for it or any substantial part of its property, (v) file a
petition seeking relief or institute any proceeding seeking to have entered
against it an order for relief under the Bankruptcy Code of 1978, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, marshalling of assets, adjustment or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, or
(vi) fail to contest in good faith any appointment or proceeding described in
Section 8.1(k) hereof;
     (k) A custodian, receiver, trustee, conservator, liquidator or similar
official shall be appointed for the Company or any Guarantor Subsidiary or any
substantial part of the Property of the Company and its Subsidiaries taken as a
whole, or a proceeding described in Section 8.1(j)(v) shall be instituted
against the Company or any Guarantor Subsidiary and such appointment continues
undischarged or any such proceeding continues undismissed or unstayed for a
period of 60 days;
     (l) a Change of Control shall occur; or
     (m) any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void, or any Guarantor
Subsidiary takes any action for the purpose of terminating, repudiating or
rescinding any Loan Document executed by it or any of its obligations
thereunder.
     Section 8.2. Remedies for Non-Bankruptcy Defaults. When any Event of
Default, other than an Event of Default described in subsections (j) and (k) of
Section 8.1 hereof, has occurred and is continuing, the Agent, if directed by
the Required Banks, shall give notice to the Company and take any or all of the
following actions: (a) terminate the remaining Commitments and on the date
(which may be the date thereof) stated in such notice, (b) declare the principal
of and the accrued interest on the Notes and all Reimbursement Obligations to be
forthwith due and payable and thereupon the Notes and all Reimbursement
Obligations, including both principal and interest, shall be and become
immediately due and payable without further demand, presentment, protest or
notice of any kind, and (c) take any action or exercise any remedy under any of
the Loan Documents or exercise any other action, right, power or remedy
permitted by law. Any Bank may exercise the right of set-off with regard to any
deposit accounts or other accounts maintained by the Company with any of the
Banks, and the Company’s indebtedness hereunder shall be satisfied to the extent
of any amount set-off against such indebtedness.
     Section 8.3. Remedies for Bankruptcy Defaults. When any Event of Default
described in subsections (j) or (k) of Section 8.1 hereof has occurred and is
continuing, then the Notes and all Reimbursement Obligations shall immediately
become due and payable without presentment, demand, protest or notice of any
kind, and the obligation of the Banks to extend further credit pursuant to any
of the terms hereof shall immediately terminate.

-41-



--------------------------------------------------------------------------------



 



Section 9. Change in Circumstances Regarding Eurodollar Loans.
     Section 9.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof with respect to
Eurodollar Loans, any Bank shall determine in good faith that any change in
applicable law or regulation (and for purposes of this Agreement, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all regulations, guidelines
or directives in connection therewith (the “Dodd-Frank Act") are deemed to have
been adopted and gone into effect after the date hereof) or in the
interpretation thereof makes it unlawful for such Bank to make or continue to
maintain any Eurodollar Loan or to give effect to its obligations with respect
thereto as contemplated hereby, such Bank shall promptly give notice thereof to
the Company to such effect, and such Bank’s obligation to make or relend any
such affected Eurodollar Loans under this Agreement shall terminate until it is
no longer unlawful for such Bank to make or maintain such affected Loan. In the
event of such a determination, the Company shall prepay the outstanding
principal amount of any such affected Eurodollar Loan made to it, together with
all interest accrued thereon and all other amounts due and payable to the Banks
under Section 9.4 of this Agreement, on the earlier of the last day of the
Interest Period applicable thereto and the first day on which such Bank has
given the Company not less than one (1) Business Day’s prior written notice that
it is illegal for such Bank to have such Loans outstanding; provided, however,
the Company shall then be permitted to elect to borrow the principal amount of
such affected Eurodollar Loan by means of another type of Loan available
hereunder, subject to all of the terms and conditions of this Agreement. In the
event that Eurodollar Loans shall be unavailable as provided in this Section,
the Banks and the Company shall negotiate in good faith to make available to the
Company, on mutually acceptable terms, Loans bearing interest at a rate per
annum determined with reference to the rates quoted to the Agent in the
secondary market by three certificate of deposit dealers of recognized standing
for the purchase at face value of the Agents’ certificates of deposit in an
amount and for an interest period equal to an amount and interest period of the
requested Loans, adjusted for reserves and FDIC insurance assessments (the
“Adjusted CD Rate").
     Section 9.2. Unavailability of Deposits or Inability to Ascertain the
Adjusted Eurodollar Rate. Notwithstanding any other provision of this Agreement
or any Note to the contrary, if prior to the commencement of any Interest Period
(i) any Bank shall reasonably determine that deposits in the amount of any
Eurodollar Loan scheduled to be outstanding are not available to it in the
relevant market, (ii) any Bank shall reasonably determine that by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted Eurodollar Rate or (iii) the Agent shall
have received notice from the Required Banks that the Adjusted Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect to the cost to the Banks (as conclusively certified by the Banks)
of making or maintaining their affected Loans during such Interest Period, then
the Agent shall promptly give telephonic or telex notice thereof to the Company
and the Banks (such notice to be confirmed in writing), and the obligation of
the Banks to make any such Eurodollar Loan in such amount and for such Interest
Period shall terminate until the Company shall thereafter request a Eurodollar
Loan and deposits in such amount and for the Interest Period selected by the
Company shall again be readily available in the relevant market and adequate and
reasonable means exist for ascertaining the Adjusted Eurodollar Rate. Upon the
giving of such notice, the Company may elect to either (i) pay or prepay, as the
case may be, such affected Loan or (ii)

-42-



--------------------------------------------------------------------------------



 



reborrow such affected Loan as another type of Loan or Portion available
hereunder, subject to all terms and conditions of this Agreement. In the event
that Eurodollar Loans are unavailable pursuant to this Section, the Banks and
the Company shall negotiate in good faith for Loans bearing interest at a rate
per annum based on the Adjusted CD Rate to be made available to the Company.
     Section 9.3. Taxes, Increased Costs and Reduced Return. (a) With respect to
any outstanding Eurodollar Loans, if any Bank shall determine in good faith that
any change in any applicable law, treaty, regulation or guideline (including,
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or any new law, treaty, regulation or guideline (and for
purposes of this Agreement, the Dodd-Frank Act is deemed to have been adopted
and gone into effect after the date hereof), or any interpretation or
application of any of the foregoing by any governmental authority charged with
the administration thereof or any central bank or other fiscal, monetary or
other authority having jurisdiction over such Bank or its lending branch or the
Eurodollar Loans contemplated by this Agreement (whether or not having the force
of law) (“Change in Law") shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirements against assets held by, or deposits in or for the account
of, or Eurodollar Loans by, or any other acquisition of funds or disbursements
by, such Bank (other than reserves included in the determination of the Adjusted
Eurodollar Rate);
     (ii) subject such Bank, any Eurodollar Loan or any Note to any tax
(including, without limitation, any United States interest equalization tax or
similar tax however named applicable to the acquisition or holding of debt
obligations and any interest or penalties with respect thereto), duty, charge,
stamp tax, fee deduction or withholding in respect of this Agreement, any
Eurodollar Loan or any Note except such taxes as may be measured by the overall
net income of such Bank or its lending branch and imposed by the jurisdiction,
or any political subdivision or taxing authority thereof, in which such Bank’s
principal executive office or its lending branch is located or in which the Bank
has nexus;
     (iii) change the basis of taxation of payments of principal and interest
due from the Company to such Bank hereunder or under any Note (other than by a
change in taxation of the overall net income of such Bank); or
     (iv) impose on such Bank any penalty with respect to the foregoing or any
other condition regarding this Agreement, its disbursement, any Eurodollar Loan
or any Note;
and such Bank shall determine in good faith that the result of any of the
foregoing is to increase the cost (whether by incurring a cost or adding to a
cost) to such Bank of making or maintaining any Eurodollar Loan hereunder or to
reduce the amount of principal or interest received by such Bank, then, within
thirty-five (35) days after demand by such Bank (with a copy to the Agent), the
Company shall pay to such Bank from time to time as specified by such Bank such
additional

-43-



--------------------------------------------------------------------------------



 



amounts as such Bank shall determine are sufficient to compensate and indemnify
it for such increased cost or reduced amount.
     (b) If, after the date hereof, any Bank or the Agent shall have determined
in good faith that the adoption of any applicable law, rule or regulation (and
for purposes of this Agreement, the Dodd-Frank Act is deemed to have been
adopted and gone into effect after the date hereof) regarding capital adequacy,
or any change therein (including, without limitation, any revision in the Final
Risk-Based Capital Guidelines of the Board of Governors of the Federal Reserve
System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of the
Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in any
other applicable capital rules heretofore adopted and issued by any governmental
authority), or any change in the interpretation, application or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation, application or administration thereof, or compliance by
any Bank (or its Lending Office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank’s capital, or on the capital of any corporation controlling
such Bank, in each case as a consequence of its obligations hereunder to a level
below that which such Bank would have achieved but for such adoption, change or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within thirty-five (35) days after demand by such Bank (with a
copy to the Agent), the Company shall pay to such Bank such additional amount or
amounts as will compensate such Bank for such reduction.
     (c) If any Bank makes such a claim for compensation, it shall provide to
the Company a certificate setting forth such increased cost or reduced amount as
a result of any event mentioned herein specifying such Change in Law and a
calculation thereof in reasonable detail and an explanation in reasonable detail
of the event giving rise to such claim, all in sufficient detail to permit the
Company to determine whether such certificate meets the standard required by
this Section, and such certificate shall be conclusive and binding on the
Company as to the amount thereof except in the case of manifest error. Upon the
imposition of any such cost, the Company may prepay any affected Loan, subject
to the provisions of Sections 2.3 and 9.4 hereof.
     Section 9.4. Funding Indemnity. (a) In the event any Bank shall incur any
loss, cost, expense or premium (including, without limitation, any loss of
profit and any loss, cost, expense or premium incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Bank to
fund or maintain any Eurodollar Loan or the relending or reinvesting of such
deposits or amounts paid such Bank) as a result of:
     (i) any payment or prepayment of a Eurodollar Loan on a date other than the
last day of the then applicable Interest Period; or
     (ii) any failure by the Company to borrow any Eurodollar Loan on the date
specified in the notice given pursuant to Section 1.5 hereof;

-44-



--------------------------------------------------------------------------------



 



then, upon the demand of such Bank, the Company shall pay, within thirty-five
(35) days after demand by such Bank (with a copy to the Agent), to such Bank
such amount as will reimburse such Bank for such loss, cost or expense.
     (b) If any Bank makes a claim for compensation under this Section 9.4, it
shall provide to the Company a certificate setting forth the amount of such
loss, cost or expense in reasonable detail and an explanation in reasonable
detail of the event giving rise to such claim, all in sufficient detail to
permit the Company to determine whether such certificate meets the standard
required by this Section, and such certificate shall be conclusive and binding
on the Company as to the amount thereof except in the case of manifest error.
     Section 9.5. Lending Branch. Each Bank may, at its option, elect to make,
fund or maintain its Eurodollar Loans hereunder at the branch or office
specified opposite its signature on the signature page hereof or such other of
its branches or offices as such Bank may from time to time elect, subject to the
provisions of Section 1.5(b) hereof. To the extent reasonably possible, a Bank
shall designate an alternative branch or funding office with respect to its
Eurodollar Loans to reduce any liability of the Company to such Bank under
Section 9.3 hereof or to avoid the unavailability of Eurodollar Loans under
Section 9.1 hereof, so long as such designation is not otherwise disadvantageous
to the Bank.
     Section 9.6. Discretion of Bank as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Bank which is
match-funding its Eurodollar Loans shall be entitled to fund and maintain its
funding of all or any part of its Loans in any manner it sees fit, it being
understood however, that for the purposes of this Agreement all determinations
hereunder shall be made as if the Banks which are match-funding their Eurodollar
Loans had actually funded and maintained each Eurodollar Loan during each
Interest Period for such Loan through the purchase of deposits in the relevant
interbank market having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the Adjusted Eurodollar Rate for such Interest
Period.
Section 10. The Agent.
     Section 10.1. Appointment and Authorization of Agent. Each Bank and the L/C
Issuer hereby appoints Bank of Montreal as the Agent under the Loan Documents
and hereby authorizes the Agent to take such action as Agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto. The Banks and L/C Issuers expressly agree that the Agent is not acting
as a fiduciary of the Banks or the L/C Issuers in respect of the Loan Documents,
the Company or otherwise, and nothing herein or in any of the other Loan
Documents shall result in any duties or obligations on the Agent or any of the
Banks or L/C Issuers except as expressly set forth herein.
     Section 10.2. Agent and its Affiliates. The Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Bank and may exercise or refrain from exercising such rights and power as though
it were not the Agent, and the Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of

-45-



--------------------------------------------------------------------------------



 



business with the Company or any Affiliate of the Company as if it were not the
Agent under the Loan Documents. The term “Bank” as used herein and in all other
Loan Documents, unless the context otherwise clearly requires, includes the
Agent in its individual capacity as a Bank (if applicable).
     Section 10.3. Action by Agent. If the Agent receives from the Company a
written notice of an Event of Default pursuant to Section 7.16 hereof, the Agent
shall promptly give each of the Banks and L/C Issuers written notice thereof.
The obligations of the Agent under the Loan Documents are only those expressly
set forth therein. Without limiting the generality of the foregoing, the Agent
shall not be required to take any action hereunder with respect to any Potential
Default or Event of Default, except as expressly provided in Sections 8.2.
Unless and until the Required Banks give such direction, the Agent may (but
shall not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Banks and L/C Issuers. In no
event, however, shall the Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Banks that it may require, including prepayment of any
related expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall be entitled to assume that
no Potential Default or Event of Default exists unless notified in writing to
the contrary by a Bank, an L/C Issuer, or the Company. In all cases in which the
Loan Documents do not require the Agent to take specific action, the Agent shall
be fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Banks, or of any other group
of Banks called for under the specific provisions of the Loan Documents, shall
be binding upon all the Banks and the holders of the Obligations.
     Section 10.4. Consultation with Experts. The Agent may consult with legal
counsel, independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.
     Section 10.5. Liability of Agent; Credit Decision. Neither the Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection with the Loan Documents: (i) with
the consent or at the request of the Required Banks or (ii) in the absence of
its own gross negligence or willful misconduct. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Company or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 6
hereof, except receipt of items required to be delivered to the Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document; and
the Agent makes no representation of any kind or character with respect to any
such matter mentioned in this sentence. The Agent may

-46-



--------------------------------------------------------------------------------



 



execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, the L/C Issuers, the Company, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, other document or statement (whether written or
oral) believed by it to be genuine or to be sent by the proper party or parties.
In particular and without limiting any of the foregoing, the Agent shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The Agent
may treat the payee of any Obligation as the holder thereof until written notice
of transfer shall have been filed with the Agent signed by such payee in form
satisfactory to the Agent. Each Bank and L/C Issuer acknowledges that it has
independently and without reliance on the Agent or any other Bank or L/C Issuer,
and based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Company in the manner set forth in the Loan Documents. It shall be the
responsibility of each Bank and L/C Issuer to keep itself informed as to the
creditworthiness of the Company and its Subsidiaries, and the Agent shall have
no liability to any Bank or L/C Issuer with respect thereto.
     Section 10.6. Indemnity. The Banks shall ratably, in accordance with their
respective Commitment Percentage, indemnify and hold the Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Company and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the Banks
under this Section shall survive termination of this Agreement. The Agent shall
be entitled to offset amounts received for the account of a Bank under this
Agreement against unpaid amounts due from such Bank to the Agent hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to the Agent by any Bank arising
outside of this Agreement and the other Loan Documents.
     Section 10.7. Resignation of Agent and Successor Agent. The Agent may
resign at any time by giving written notice thereof to the Banks, the L/C
Issuer, and the Company. Upon any such resignation of the Agent, the Required
Banks shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation then the retiring Agent may, on behalf of the Banks, appoint a
successor Agent, which may be any Bank hereunder or any commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of America
and having a combined capital and surplus of at least $250,000,000 and be
approved by the Company (which approval shall not be unreasonably withheld).
Upon the acceptance of its appointment as the Agent hereunder, such successor
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Agent under the Loan Documents, and the retiring Agent
shall be discharged from its duties and obligations thereunder. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 10 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent, but no

-47-



--------------------------------------------------------------------------------



 



successor Agent shall in any event be liable or responsible for any actions of
its predecessor. If the Agent resigns and no successor is appointed, the rights
and obligations of such Agent shall be automatically assumed by the Required
Banks and the Company shall be directed to make all payments due each Bank and
L/C Issuer hereunder directly to such Bank or L/C Issuer.
     Section 10.8. L/C Issuer and Swing Line Bank. Each L/C Issuer shall act on
behalf of the Banks with respect to any L/Cs issued by it and the documents
associated therewith, and the Swing Line Bank shall act on behalf of the Banks
with respect to the Swing Loans made hereunder. The L/C Issuers and the Swing
Line Bank shall each have all of the benefits and immunities (i) provided to the
Agent in this Section 10 with respect to any acts taken or omissions suffered by
any L/C Issuer in connection with L/Cs issued by it or proposed to be issued by
it and the Agreements pertaining to such L/Cs or by the Swing Line Bank in
connection with Swing Loans made or to be made hereunder as fully as if the term
“Agent”, as used in this Section 10, included the L/C Issuers and the Swing Line
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to such L/C Issuer or Swing Line Bank, as
applicable.
     Section 10.9. Designation of Additional Agents. The Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Banks (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Banks and their Affiliates shall have
no additional powers, duties or responsibilities as a result thereof.
Section 11. Miscellaneous.
     Section 11.1. Amendments and Waivers. Any provision of this Agreement or
the other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by (a) the Company, (b) except
as provided in Section 1.1(c), the Required Banks, and (c) if the rights or
duties of the Agent, the relevant L/C Issuer, or the Swing Line Bank are
affected thereby, the Agent, such L/C Issuer, or the Swing Line Bank, as
applicable; provided that:
     (i) no amendment or waiver pursuant to this Section 11.1 shall (A) increase
any Commitment of any Bank without the consent of such Bank or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Bank to which such payment is owing or
which has committed to make such Loan or L/C (or participate therein) hereunder;
and
     (ii) no amendment or waiver pursuant to this Section 11.1 shall, unless
signed by each Bank, extend the Revolving Credit Termination Date, change the
definition of Required Banks (except as provided in Section 1.1(c) hereof),
change the provisions of this Section 11.1, release any material guarantor, or
affect the number of Banks required to take any action hereunder or under any
other Loan Document.

-48-



--------------------------------------------------------------------------------



 



     Section 11.2. Waiver of Rights. No delay or failure on the part of the
Agent or any Bank or on the part of the holder or holders of any Note in the
exercise of any power or right shall operate as a waiver thereof, nor as an
acquiescence in any Potential Default or Event of Default, nor shall any single
or partial exercise of any power or right preclude any other or further exercise
thereof, or the exercise of any other power or right, and the rights and
remedies hereunder of the Agent, the Banks and of the holder or holders of any
Notes are cumulative to, and not exclusive of, any rights or remedies which any
of them would otherwise have.
     Section 11.3. Several Obligations. The commitments of each of the Banks
hereunder shall be the several obligations of each Bank and the failure on the
part of any one or more of the Banks to perform hereunder shall not affect the
obligation of the other Banks hereunder, provided that nothing herein contained
shall relieve any Bank from any liability for its failure to so perform. In the
event that any one or more of the Banks shall fail to perform its commitment
hereunder, all payments thereafter received by the Agent on the principal of
Loans or Reimbursement Obligations hereunder shall be distributed by the Agent
to the Banks making such additional Loans or Reimbursement Obligations ratably
as among them in accordance with the principal amount of additional Loans or
Reimbursement Obligations made by them until such additional Loans or
Reimbursement Obligations shall have been fully paid and satisfied, and all
payments on account of interest shall be applied as among all the Banks ratably
in accordance with the amount of interest owing to each of the Banks as of the
date of the receipt of such interest payment.
     Section 11.4. Non-Business Day. (a) If any payment of principal or interest
on any Domestic Rate Loan shall fall due on a day which is not a Business Day,
interest at the rate such Loan bears for the period prior to maturity shall
continue to accrue on such principal from the stated due date thereof to and
including the next succeeding Business Day on which the same is payable.
          (b) If any payment of principal or interest on any Eurodollar Loan or
Swing Loan at the Swing Line Bank’s Quoted Rate shall fall due on a day which is
not a Business Day, the payment date thereof shall be extended to the next date
which is a Business Day and the Interest Period for such Loan shall be
accordingly extended, unless as a result thereof any payment date would fall in
the next calendar month, in which case such payment date shall be the next
preceding Business Day.
     Section 11.5. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Banks and L/C Issuers of amounts sufficient to
protect the yield of the Banks and L/C Issuers with respect to the Loans and
L/Cs, including, but not limited to, Sections 9.3, 9.4, and 11.9 hereof, shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Notes.
     Section 11.6. Documentary Taxes. Although the Company is of the opinion
that no documentary or similar taxes are payable in respect to this Agreement or
the Notes, the Company agrees that it will pay such taxes, including interest
and penalties, in the event any such taxes are assessed irrespective of when
such assessment is made and whether or not any credit is then in use or
available hereunder.

-49-



--------------------------------------------------------------------------------



 



     Section 11.7. Representations. All representations and warranties made
herein or in certificates given pursuant hereto shall survive the execution and
delivery of this Agreement and of the Notes, and shall continue in full force
and effect with respect to the date as of which they were made and as reaffirmed
on the date of each borrowing (as and to the extent provided in Section 6.3
hereof) and as long as any credit is in use or available hereunder.
     Section 11.8. Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing or by telex and shall be
deemed to have been given or made when served personally, when an answer back is
received in the case of notice by telex or 2 days after the date when deposited
in the United States mail (registered, if to the Company) addressed if to the
Company to 225 North 13th Avenue, Laurel, Mississippi 39440, Attention: Chief
Financial Officer; if to the Agent at 115 South LaSalle Street, Chicago,
Illinois 60603, Attention: Food Group; and if to any of the Banks, at the
address for such Bank or L/C Issuer set forth on its Administrative
Questionnaire; or at such other address as shall be designated by any party
hereto in a written notice to each other party pursuant to this Section 11.8.
     Section 11.9. Costs and Expenses; Environmental Indemnity; Indemnity.
(a) The Company agrees to pay on demand all customary and reasonable
out-of-pocket costs and expenses of the Agent in connection with the
negotiation, preparation, execution and delivery of this Agreement, the Notes
and the other instruments and documents to be delivered hereunder or in
connection with the transactions contemplated hereby (unless otherwise expressly
limited herein), including the reasonable fees and expenses of Chapman and
Cutler LLP, special counsel to the Agent; all reasonable out-of-pocket costs and
expenses of the Agent and the reasonable out-of-pocket costs and expenses of
each Bank and L/C Issuer (including in each case reasonable attorneys’ fees and
expenses) incurred in connection with any consents or waivers hereunder or
amendments hereto in each case requested by the Company, and all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses), if any, incurred by the Agent, the L/C Issuers, the Banks or any
other holders of a Note in connection with the enforcement against the Company
or any Guarantor Subsidiary of this Agreement or the Notes and the other
instruments and documents to be delivered hereunder, including, without
limitation, in connection with any work-out or restructuring.
          (b) Without limiting the generality of the foregoing, the Company
unconditionally agrees to indemnify, defend and hold harmless, the Agent, each
L/C Issuer and each Bank, and covenants not to sue for any claim for
contribution against, the Agent, any L/C Issuer or any Bank for any damages,
costs, loss or expense, including without limitation, response, remedial or
removal costs, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by the Company or any Subsidiary or otherwise occurring on or with respect to
their respective Property, (ii) the operation or violation of any Environmental
Law, whether federal, state, or local, and any regulations promulgated
thereunder, by the Company or any Subsidiary or otherwise occurring on or with
respect to their respective Property, (iii) any claim for personal injury or
property damage in connection with the Company or any Subsidiary or otherwise
occurring on or with respect to their respective Property, and (iv) the
inaccuracy or breach of any environmental representation, warranty or covenant
by the Company made herein or in any loan agreement, promissory note, mortgage,
deed of trust, security agreement or any other instrument or document evidencing
or securing

-50-



--------------------------------------------------------------------------------



 



any indebtedness, obligations or liabilities of the Company owing to the Agent,
L/C Issuer or any Bank or setting forth terms and conditions applicable thereto
or otherwise relating thereto; provided, however, the foregoing provisions shall
not apply to damages arising from the Agent’s, such L/C Issuer’s or such Bank’s
willful misconduct or gross negligence. This indemnification shall survive the
payment and satisfaction of all indebtedness, obligations and liabilities of the
Company owing to the Agent, the L/C Issuers and the Banks and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Company and shall inure to the benefit of
Agent, the L/C Issuers and the Banks and their respective directors, officers,
employees, agents, and collateral trustees, and their successors and assigns.
          (c) Without limiting the foregoing, the Company unconditionally agrees
to indemnify, defend and hold harmless, the Agent, each L/C Issuer and each
Bank, and covenants not to sue for any claim for contribution against, the
Agent, any L/C Issuer or any Bank for all losses, liabilities, claims, damages
and reasonable out of pocket costs and expenses relating to or arising out of
the Loan Documents, the transactions contemplated thereby or the Company’s use
of the Loan proceeds, including, without limitation, reasonable out of pocket
attorney’s fees and settlement costs, provided, however, the foregoing
provisions shall not apply to any losses, liabilities, claims, damages and
expenses arising from the Agent’s, such L/C Issuer’s or such Bank’s willful
misconduct or gross negligence, violation of any law, rule or regulation
applicable to the Agent, such L/C Issuer or such Bank as a lender and any of the
matters covered by Sections 9.3, 9.4 or 11.21.
          (d) The provisions of this Section 11.9 shall survive payment of the
Notes and Reimbursement Obligations and the termination of the L/C Issuers’ and
Banks’ Commitments hereunder.
     Section 11.10. Counterparts. This Agreement may be executed in any number
of counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument. One or more of the Banks may execute a
separate counterpart of this Agreement which has also been executed by the
Company, and this Agreement shall become effective as and when all of the Banks
have executed this Agreement or a counterpart thereof and lodged the same with
the Agent.
     Section 11.11. Successors and Assigns; Governing Law; Entire Agreement.
This Agreement shall be binding upon each of the Company and the Banks and their
respective successors and assigns, and shall inure to the benefit of the Company
and each of the Banks and the benefit of their respective successors and
assigns, including any subsequent holder of any Note. This Agreement and the
rights and duties of the parties hereto shall be construed and determined in
accordance with the laws of the State of Illinois, without regard to Illinois
conflict of laws principles. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and any prior
agreements, whether written or oral, with respect thereto are superseded hereby.
The Company may not assign any of its rights or obligations hereunder without
the written consent of all of the Banks. The Banks may assign their rights under
the Loan Documents only in accordance with Sections 11.16 and 11.17 hereof.

-51-



--------------------------------------------------------------------------------



 



     Section 11.12. No Joint Venture. Nothing contained in this Agreement shall
be deemed to create a partnership or joint venture among the parties hereto.
     Section 11.13. Severability. In the event that any term or provision hereof
is determined to be unenforceable or illegal, it shall be deemed severed
herefrom to the extent of the illegality and/or unenforceability and all other
provisions hereof shall remain in full force and effect.
     Section 11.14. Table of Contents and Headings. The table of contents and
section headings in this Agreement are for reference only and shall not affect
the construction of any provision hereof.
     Section 11.15. Sharing of Payments. Each Bank agrees with each other Bank
that if such Bank shall receive and retain any payment, whether by set-off or
application of deposit balances or otherwise (“Set-Off”), on any Loan,
Reimbursement Obligation or other amount outstanding under this Agreement in
excess of its ratable share of payments on all Loans, Reimbursement Obligations
and other amounts then outstanding to the Banks, then such Bank shall purchase
for cash at face value, but without recourse, ratably from each of the other
Banks such amount of the Loans and Reimbursement Obligations held by each such
other Bank (or interest therein) as shall be necessary to cause such Bank to
share such excess payment ratably with all the other Banks; provided, however,
that if any such purchase is made by any Bank, and if such excess payment or
part thereof is thereafter recovered from such purchasing Bank, the related
purchases from the other Banks shall be rescinded ratably and the purchase price
restored as to the portion of such excess payment so recovered, but without
interest. Each Bank’s ratable share of any such Set-Off shall be determined by
the proportion that the aggregate principal amount of Loans and Reimbursement
Obligations then due and payable to such Bank bears to the total aggregate
principal amount of Loans and Reimbursement Obligations then due and payable to
all the Banks.
     Section 11.16. Participants. Each Bank shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Bank at any time and from time to time to one or
more other Persons; provided that no such participation shall relieve any Bank
of any of its obligations under this Agreement, and, provided, further that no
such participant shall have any rights under this Agreement except as provided
in this Section, and the Agent shall have no obligation or responsibility to
such participant. Any agreement pursuant to which such participation is granted
shall provide (a) that the granting Bank shall retain the sole right and
responsibility to enforce the obligations of the Company under this Agreement
and the other Loan Documents including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Loan Documents,
except that such agreement may provide that such Bank will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any indebtedness, obligation
or liability in which such participant has an interest and (b) that the
participant agrees to be bound by Section 11.18 of this Agreement to the same
extent as if it were a Bank. Any party to which such a participation has been
granted shall have the benefits of Section 9.3 and Section 9.4 hereof. The
Company authorizes each Bank to disclose to any participant or prospective
participant under this Section, if such person has agreed in writing to

-52-



--------------------------------------------------------------------------------



 



be bound by Section 11.18 below to the same extent as if it were a Bank, any
financial or other information pertaining to the Company or any Subsidiary.
     Section 11.17. Assignments. (a) Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of such Bank’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
          (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans and
participation interest in Reimbursement Obligations at the time owing to it or
in the case of an assignment to a Bank, an Affiliate of a Bank or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
subsection (a)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans and participation interest in L/C
Obligations outstanding thereunder) or, if the applicable Commitment is not then
in effect, the principal outstanding balance of the Loans and participation
interest in L/C Obligations of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed);
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 11.17(a)(i)(B) and, in
addition:
     (a) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Bank, an Affiliate of a Bank or an Approved Fund;
     (b) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of the Revolving Credit
if such assignment is to a Person that is not a Bank with a Commitment in
respect of such facility, an Affiliate of such Bank or an Approved Fund with
respect to such Bank;
     (c) the consent of the relevant L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more applicable L/Cs (whether or not then outstanding); and

-53-



--------------------------------------------------------------------------------



 



     (d) the consent of the Swing Line Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).
          (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 payable by the assignor (except in the
case of an assignment by a Bank to an Approved Fund), and the assignee, if it is
not a Bank, shall deliver to the Agent an Administrative Questionnaire.
          (v) No Assignment to Company or Affiliate. No such assignment shall be
made to the Company or any of its Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Agent pursuant to
Section 11.17(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 11.5 and 11.9 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with Section
11.16 hereof.
          (b) Register. The Agent, acting solely for this purpose as an agent of
the Company, shall maintain at one of its offices in Chicago, Illinois, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Agent, and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.
          (c) Any Bank may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any such pledge or grant to a Federal Reserve Bank or the
central bank of the country in which such Bank is organized, and this Section
shall not apply to any such pledge or grant of a security interest;

-54-



--------------------------------------------------------------------------------



 



provided that no such pledge or grant of a security interest shall release a
Bank from any of its obligations hereunder or substitute any such pledgee or
secured party for such Bank as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank or
central bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.
          (d) Notwithstanding anything to the contrary herein, if at any time
the Swing Line Bank assigns all of its Commitments and Loans pursuant to
subsection (a) above, the Swing Line Bank may terminate the Swing Line. In the
event of such termination of the Swing Line, the Company shall be entitled to
appoint another Bank to act as the successor Swing Line Bank hereunder (with
such Bank’s consent); provided, however, that the failure of the Company to
appoint a successor shall not affect the resignation of the Swing Line Bank. If
the Swing Line Bank terminates the Swing Line, it shall retain all of the rights
of the Swing Line Bank provided hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such termination, including the
right to require Banks to make Loans or fund participations in outstanding Swing
Loans pursuant to Section 1.3 hereof.
     Section 11.18. Confidentiality. Each Bank will keep confidential any
non-public information concerning the Company and its Subsidiaries furnished by
the Company (which is designated by the Company as confidential at the time such
information is furnished to the Bank or is actually known by such Bank to be
confidential) or obtained by such Bank through its inspections and audits
pursuant to Section 7.5 hereof or any Security Document and known by such Bank
to be confidential, except that any Bank may disclose such information (i) to
regulatory authorities having jurisdiction, (ii) pursuant to subpoena or other
legal process including in connection with any pledge or assignment permitted
under Section 11.17(c), (iii) to such Bank’s counsel and auditors in connection
with matters concerning this Agreement, (iv) to such Bank’s consultants in
connection with negotiations concerning this Agreement or the other Loan
Documents and (v) to prospective participants or assignees in the Loans and
participants and assignees in the Loans, provided that any Persons described in
clauses (iv) and (v) shall first agree in writing to be bound to comply with the
terms of this Section to the same extent as if it were a Bank. In the situations
described above (except where the Company is a party), each Bank shall notify
the Company as promptly as practicable of the receipt of a request for such
disclosure and furnish it with a copy of such subpoena or other legal process
(to the extent such Bank is legally permitted to do so). The provisions of this
Section shall survive for a period of two years following the payment of the
Loans and Reimbursement Obligations and the termination of this Agreement.
     Section 11.19. Waiver of Jury Trial. The Company, the Agent and each Bank
hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relative to any Loan Document or the transactions
contemplated thereby.
     Section 11.20. USA Patriot Act. Each Bank that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Company, which information includes the name and

-55-



--------------------------------------------------------------------------------



 



address of the Company and other information that will allow such Bank to
identify the Company in accordance with the Act.
     Section 11.21. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 11.21(b) hereof, each
payment by the Company and the Guarantor Subsidiaries under this Agreement or
the other Loan Documents shall be made without withholding for or on account of
any present or future taxes (other than overall net income taxes on the
recipient) imposed by or within the jurisdiction in which the Company or such
Guarantor Subsidiaries is domiciled, any jurisdiction from which the Company or
such Guarantor Subsidiary makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein. If any such withholding is
so required, the Company or such Guarantor Subsidiary shall make the
withholding, pay the amount withheld to the appropriate governmental authority
before penalties attach thereto or interest accrues thereon, and, other than in
regard to Excluded Taxes, forthwith pay such additional amount as may be
necessary so that the net amount actually received by each Bank, the L/C Issuer,
and the Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Bank, L/C Issuer, or the
Agent (as the case may be) would have received had such withholding not been
made. If the Agent, the L/C Issuer, or any Bank pays any amount in respect of
any such taxes, penalties or interest, the Company or such Guarantor Subsidiary
shall reimburse the Agent, the L/C Issuer or such Bank for that payment on
demand in the currency in which such payment was made. If the Company or such
Guarantor Subsidiary pays any such taxes (other than Excluded Taxes), penalties
or interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Bank, the L/C Issuer or Agent on whose account
such withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.
          (b) U.S. Withholding Tax Exemptions. Each Bank or L/C Issuer that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall submit to the Company and the Agent on or before the date the
initial Loan is made hereunder or, if later, the date such financial institution
becomes a Bank or L/C Issuer hereunder, two duly completed and signed copies of
(i) either Form W-8 BEN (relating to such Bank or L/C Issuer and entitling it to
a complete exemption from withholding under the Code on all amounts to be
received by such Bank or L/C Issuer, including fees, pursuant to the Loan
Documents and the Company’s indebtedness, obligations and liabilities
thereunder) or Form W-8 ECI (relating to all amounts to be received by such Bank
or L/C Issuer, including fees, pursuant to the Loan Documents and the Company’s
indebtedness, obligations and liabilities thereunder) of the United States
Internal Revenue Service or (ii) solely if such Bank is claiming exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8 BEN, or any successor
form prescribed by the Internal Revenue Service, and a certificate representing
that such Bank is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Company and is not a controlled foreign corporation related to the
Company (within the meaning of Section 864(d)(4) of the Code). Thereafter and
from time to time, each Bank and L/C Issuer shall submit to the Company and the
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and

-56-



--------------------------------------------------------------------------------



 



such other certificates as may be (i) requested by the Company in a written
notice, directly or through the Agent, to such Bank or L/C Issuer and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Bank or L/C Issuer, including fees, pursuant to the Loan
Documents or the Company’s indebtedness, obligations and liabilities thereunder.
Upon the request of the Company or the Agent, each Bank and L/C Issuer that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Company and the Agent a certificate to the effect that
it is such a United States person.
          (c) Inability of Lender to Submit Forms. If any Bank or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Company or the Agent any form or certificate that such Bank or L/C
Issuer is obligated to submit pursuant to subsection (b) of this Section 11.21
or that such Bank or L/C Issuer is required to withdraw or cancel any such form
or certificate previously submitted or any such form or certificate otherwise
becomes ineffective or inaccurate, such Bank or L/C Issuer shall promptly notify
the Company and Agent of such fact and the Bank or L/C Issuer shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
          (d) Compliance with FATCA. Additionally, each Bank that is organized
under the laws of a jurisdiction other than the United States shall provide any
other documentation reasonably requested by the Company or the Agent sufficient
for the Agent and the Company to comply with their obligations under FATCA and
to determine that such Bank has complied with such applicable reporting
requirements.
     Section 11.22. Waiver of Borrower’s Rights. The Company acknowledges and
agrees that, to the extent the provisions of the Agricultural Credit Act of
1987, including, without limitation, 12 U.S.C. §§2199 through 2202e, and the
implementing Farm Credit Administration regulations, 12 C.F.R. §617.7000, et
seq. (collectively, the “Farm Credit Law”) apply to the Company or to the
transactions contemplated by this Agreement, they hereby irrevocably waive all
statutory or regulatory rights of a borrower to disclosure of effective interest
rates, differential interest rates, review of credit decisions, distressed loan
restructuring, and rights of first refusal under the Farm Credit Law (“Borrower
Rights”). The Company acknowledges and agrees that the waiver of Borrower Rights
provided by this Section is knowingly and voluntarily made after the Company has
consulted with legal counsel of its choice and has been represented by counsel
of its choice in connection with the negotiation of this Agreement and the
waiver of Borrower Rights set forth in this Section. The Company acknowledges
that its waiver of Borrower Rights set forth in this Section is based on its
recognition that such waiver is material to induce commercial banks and other
non-Farm Credit System institutions to participate in the extensions of credit
contemplated by this Agreement and to provide extensions of credit to the
Company. Nothing contained in this Section, nor the delivery to Company of any
summary of any rights under, or any notice pursuant to, the Farm Credit Law
shall be deemed to be, or be constructed to indicate the determination or
agreement by the Company, the Agent, or any Bank that the Farm Credit Law, or
any rights thereunder, are or will be applicable to the Borrower or to the
transactions contemplated by this Agreement. It is the intent of the Company
that the waiver of Borrower

-57-



--------------------------------------------------------------------------------



 



Rights contained in this Section complies with and meets all of the requirements
of 12 C.F.R. §617.7010(c).

-58-



--------------------------------------------------------------------------------



 



     This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

            Sanderson Farms, Inc.
      By   /s/ D. Michael Cockrell       Its  CFO & Treasurer          

     Accepted and Agreed to as of the day and year last above written.

            Harris N.A., as Agent and an L/C Issuer
      By   /s/ Manuel J. Diaz       Its  Vice President             Bank of
Montreal, as an L/C Issuer
      By   /s/ Manuel J. Diaz       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            “Lenders”

BMO Harris Financing, Inc.
      By   /s/ Manuel J. Diaz       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Regions Bank
      By   /s/ Stanley Herren       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AgFirst Farm Credit Bank
      By   /s/ Steven J. O’Shea       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ING Capital LLC
      By   /s/ William Redmond       Its  Vice President        

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            US Bank National Association
      By   /s/ Michael Ryno       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Farm Credit Services of America, PCA
      By   /s/ Bruce Dean        Its  Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Farm Credit Bank of Texas
      By   /s/ Alan Robinson       Its  Vice President          

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Compass Bank
      By   /s/ Jamie Mc Clure        Its  Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Trustmark National Bank
      By   /s/ William H. Edwards        Its  First Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Bank of the West
      By   /s/ Andy Bentley        Its  Assistant Vice President —
Relationship Manager           

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Farm Credit Services of Mid-America, PCA
      By   /s/ Jay L. Carter        Its  Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            United FCS, PCA, d/b/a FCS Commercial
    Finance Group
      By   /s/ Lisa Caswell         Its  Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            PNC Bank, N.A.
      By  /s/ Dale A. Stein        Its  Senior Vice President           

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            Green Stone Farm Credit Services, ACA
      By   /s/ Curtis Flammini         Its  Vice President        

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            Farm Credit West, PCA
      By   /s/ Ben Madonna         Its  Vice President        

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            AgStar Financial Services, PCA
      By   /s/ Donald G. Lindeman         Its  Vice President         

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            1st Farm Credit Services, PCA
      By   /s/ Corey J. Waldinger         Its  Vice President, Capital Markets  
     

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            Northwest Farm Credit Services, PCA
      By   /s/ Carol L. Sobson         Its  Vice President         

Sanderson Farms, Inc.
Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            American Ag Credit, PCA
      By   /s/ William E. Rodda         Its  Vice President        

Sanderson Farms, Inc.
Signature Page to Credit Agreement

                                   





--------------------------------------------------------------------------------



 






() [g26254g26254z1.gif]

Exhibit A
Sanderson Farms, Inc.
Revolving Credit Note
_______________, 2011
     For Value Received, the undersigned, Sanderson Farms, Inc., a Mississippi
corporation (the “Company”) promises to pay to the order of
_________________________ (the “Lender”) on the Revolving Credit Termination
Date (as defined in the Credit Agreement referred to below) at the principal
office of Harris N.A. in Chicago, Illinois, the principal sum of
________________________ or, if less, the aggregate unpaid principal amount of
all Revolving Credit Loans made by the Lender to the Company under the Revolving
Credit provided for under the Credit Agreement hereinafter mentioned and
remaining unpaid on the Revolving Credit Termination Date together with interest
on the principal amount of each Revolving Credit Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in said Credit Agreement.
     The Lender shall record on its books or records or on the schedule to this
Note which is a part hereof the principal amount of each Revolving Credit Loan
made under the Revolving Credit, all payments of principal and interest and the
principal balances from time to time outstanding; provided that prior to the
transfer of this Note all such amounts shall be recorded on the schedule
attached to this Note. The record thereof, whether shown on such books or
records or on the schedule to this Note, shall be prima facie evidence as to all
such amounts; provided, however, that the failure of the Lender to record, or
any mistake in recording, any of the foregoing shall not limit or otherwise
affect the obligation of the Company to repay all Revolving Credit Loans made
under the Revolving Credit, together with accrued interest thereon.
     This Note is one of the Revolving Notes referred to in and issued under
that certain Credit Agreement dated as of February 23, 2011, among the Company,
Harris N.A., as Agent, and the banks named therein, as amended from time to time
(the “Credit Agreement”), and this Note and the holder hereof are entitled to
all of the benefits and security provided for thereby or referred to therein.
Payment of this Note has been guaranteed pursuant to that certain Guaranty
Agreement dated as of February 23, 2011, from the Guarantor Subsidiaries to the
Banks, to which reference is hereby made for a statement of the terms thereof.
All defined terms used in this Note, except terms otherwise defined herein,
shall have the same meaning as such terms have in said Credit Agreement.
     Prepayments may be made on any Revolving Credit Loan evidenced hereby and
this Note (and the Revolving Credit Loans evidenced hereby) may be declared due
prior to the expressed maturity thereof, all in the events, on the terms and in
the manner as provided for in said Credit Agreement.

 



--------------------------------------------------------------------------------



 






() [g26254g26254z1.gif]

     The Company hereby waives presentment for payment and demand.
     This Note is governed by and shall be construed in accordance with the
internal laws of the State of Illinois.

            Sanderson Farms, Inc.
      By           Its             

-2-



--------------------------------------------------------------------------------



 






() [g26254g26254z1.gif]

Exhibit B
Sanderson Farms, Inc.
Swing Note

          $10,000,000   _____________, 2011

     For Value Received, the undersigned, Sanderson Farms, Inc., a Mississippi
corporation (the “Company”), promises to pay to the order of BMO Harris
Financing, Inc. (the “Bank”), at the principal office of Harris N.A. in Chicago,
Illinois, the aggregate unpaid principal amount of all Swing Loans made by the
Bank to the Company under the Credit Agreement hereinafter mentioned in the
amounts and payable in the manner and on the dates specified in said Credit
Agreement, together with interest on the principal amount of each Swing Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates specified in said Credit Agreement
     This Note is the Swing Note referred to in and issued under that certain
Credit Agreement dated as of February 23, 2011, among the Company, Harris N.A.,
as Agent, and the banks named therein, as amended from time to time (the “Credit
Agreement”), and this Note and the holder hereof are entitled to all of the
benefits and security provided for thereby or referred to therein. Payment of
this Note has been guaranteed pursuant to that certain Guaranty Agreement dated
as of February 23, 2011, from the Guarantor Subsidiaries to the Banks, to which
reference is hereby made for a statement of the terms thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as such terms have in said Credit Agreement.
     Prepayments may be made on any Swing Loan evidenced hereby and this Note
(and the Swing Loans evidenced hereby) may be declared due prior to the
expressed maturity thereof, all in the events, on the terms and in the manner as
provided for in said Credit Agreement.
     The Company hereby waives presentment for payment and demand.
     This Note is governed by and shall be construed in accordance with the
internal laws of the State of Illinois.

            Sanderson Farms, Inc.
      By           Its             

 



--------------------------------------------------------------------------------



 



         

Exhibit D
Sanderson Farms, Inc.
Guaranty Agreement
Harris N.A.
Chicago, Illinois
The Banks and L/C Issuers from time to time parties to the Credit Agreement (as
hereinafter defined)
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February 23,
2011 (such Credit Agreement, as the same may be modified or amended from time to
time, being hereinafter referred to as the “Credit Agreement”) by and among
Sanderson Farms, Inc., a Mississippi corporation (the “Company”), and Harris
N.A., individually and in its capacity as agent thereunder (“Harris”), and the
lenders and letter of credit issuers from time to time parties thereto (all of
said lenders being referred to collectively as the “Banks” and individually as a
“Bank”, and such letter of credit issuers being referred to collectively as “L/C
Issuers” and individually as an “L/C Issuer”; and said Harris as agent for the
Banks and L/C Issuers under the Credit Agreement being hereinafter referred to
in such capacity as the “Agent”; the Banks, the L/C Issuers and the Agent being
referred to collectively as the “Guaranteed Creditors” and individually as a
“Guaranteed Creditor”), pursuant to which said Banks agree to make available to
the Company a Revolving Credit, with all loans thereunder to be evidenced by the
Revolving Notes of the Company and pursuant to which the Swing Line Bank agrees
to make available to the Company a Swing Line with all loans thereunder to be
evidenced by the Swing Note of the Company and which provides that certain banks
and other financial institutions may make term loans to the Company thereunder
with all term loans made thereunder to be evidenced by the Term Notes of the
Company
     (all such Revolving Notes, Term Notes and the Swing Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In
addition the Company may request the L/C Issuers to issue letters of credit for
the Company’s account and the other Banks will acquire risk participations in
such letters of credit and all obligations of the Company with request thereto
(the “Reimbursement Obligations”). All of the Company’s indebtedness,
obligations and liabilities to the Guaranteed Creditors under the Credit
Agreement and the other Loan Documents, including, without limitation, all such
indebtedness, obligations and liabilities evidenced by the Notes and the
Reimbursement Obligations, and all extensions or renewals of any of the
foregoing, are hereinafter collectively referred to as the “Indebtedness”. All
defined terms used herein shall have the meanings set forth in the Credit
Agreement unless expressly defined herein.

 



--------------------------------------------------------------------------------



 



     The undersigned are wholly-owned subsidiaries of the Company. As an
inducement to each of you to accept and enter into said Credit Agreement, and in
consideration of credit extended and to be extended by the Guaranteed Creditors
to the Company under said Credit Agreement, the undersigned (hereinafter
collectively referred to as the “Guarantors”), acknowledging that the Guaranteed
Creditors have informed the Company that said credit would not be extended but
for this guarantee, hereby jointly and severally guarantee the full and prompt
payment to each Guaranteed Creditor at maturity (whether by acceleration, lapse
of time or otherwise) and at all times thereafter of principal of and interest
on all Indebtedness of the Company under the Credit Agreement, and all
extensions or renewals of all or any part thereof and all other indebtedness,
liabilities and obligations of the Company to the Guaranteed Creditors under the
Credit Agreement. Notwithstanding anything in this Guaranty to the contrary, the
right of recovery against each Guarantor under this Guaranty shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Guaranty void or voidable under applicable law, including
fraudulent conveyance law.
     The undersigned further jointly and severally acknowledge and agree with
the Guaranteed Creditors that this Guaranty and the undertaking of the
Guarantors in connection therewith shall be on and subject to the following
terms and conditions:
     1. This Guaranty of payment by the Guarantors shall be a continuing,
absolute and unconditional guaranty and shall remain in full force and effect
until all Indebtedness of the Company to the Guaranteed Creditors shall be fully
paid and satisfied and all commitments of the Guaranteed Creditors under the
Credit Agreement to extend credit to or for the account of the Company shall
have terminated. The dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against any one or more of the Guarantors or the Company shall not terminate
this Guaranty.
     2. The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by any irregularity, invalidity or
unenforceability of or in any of the Notes or of any agreement, instrument or
other document evidencing or creating or providing for the same.
     3. The obligations and liabilities of the Guarantors, or any of them,
hereunder shall not be affected or impaired by (and the Guaranteed Creditors are
hereby expressly authorized to make from time to time without notice to the
Guarantors) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, amendment, alteration, substitution, exchange,
change in, modification or other disposition of any of the Credit Agreement, the
Notes, any other Loan Documents (as defined in the Credit Agreement), any other
guaranty thereof, or of any security or collateral therefor.
     4. The obligations and liabilities of the Guarantors or any of them
hereunder shall not be affected or impaired by any acceptance by the Guaranteed
Creditors, or any of them, of any security or collateral for, or other
guarantors upon any of the Indebtedness or by any failure, neglect, omission,
delay or partial action on the part of the

-2-



--------------------------------------------------------------------------------



 



Guaranteed Creditors, or any of them, in the administration of the Indebtedness
or to realize upon or protect any of the Indebtedness or any security or
collateral therefor, or to exercise any lien upon or right of appropriation of
any moneys, credits or property of the Company possessed by any of the
Guaranteed Creditors toward the liquidation of the Indebtedness or by any
application of payments or credits thereon or by any other circumstances
whatsoever (with or without notice to or the knowledge of the Guarantors, or any
of them) which may in any manner or to any extent vary the risk of the
Guarantors, or any of them, hereunder or may otherwise constitute a legal or
equitable discharge of a surety or guarantor; it being the purpose and intent
that this guaranty of payment and the obligations and liability of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.
     5. In order to hold the Guarantors, or any of them, liable hereunder, there
shall be no obligation on the part of any Guaranteed Creditor, at any time, to
resort for payment to any person directly liable in respect of the Indebtedness
or to any other guaranty, or to any other person, their properties or estates,
or to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Guaranteed Creditors shall have the right to
enforce this guaranty of payment irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing. The Guarantors jointly and severally agree to pay all
reasonable out-of-pocket expenses, including court costs and reasonable
attorneys’ fees, paid or incurred by the Guaranteed Creditors or any of them in
endeavoring to collect on the Indebtedness or any part thereof and in enforcing
this Guaranty.
     6. The granting of credit to the Company by any Guaranteed Creditor from
time to time in addition to the Indebtedness under the Credit Agreement without
notice to the Guarantors, or any of them, is hereby authorized and shall in no
way affect or impair the obligations and liability of the Guarantors, or any of
them, hereunder.
     7. The payment by any Guarantor of any amount or amounts under this
guaranty of payment shall not entitle it, either at law, in equity or otherwise,
to any right, title or interest (whether by way of subrogation or otherwise) in
and to any of the Indebtedness, or in and to any security or collateral
therefor, or in or to any amounts at any time paid or payable under or pursuant
to any guaranty by any other person of all or part of Indebtedness, or in and to
any amounts theretofore, then or thereafter paid or applicable to the payment of
the Indebtedness, howsoever such payment or payments may arise, until all of the
Indebtedness has been fully paid and all obligations of the Guaranteed Creditors
to extend credit to or for the benefit of the Company shall have terminated or
expired.
     8. This Guaranty Agreement may be enforced by the Guaranteed Creditors
acting jointly, or it may be enforced by any Guaranteed Creditor acting alone or
separately with respect to the Indebtedness which it holds. Any Guaranteed
Creditor may, without any notice to the Guarantors, sell, assign or transfer, to
the extent permitted in the Credit Agreement, the Indebtedness held by it, or
any part thereof, or grant

-3-



--------------------------------------------------------------------------------



 



participations therein; and in that event, each and every immediate and
successive assignee, transferee or holder of or participant in all or any part
of the Indebtedness shall, to the extent permitted in the Credit Agreement, have
the right to enforce this Guaranty, by suit or otherwise, for the benefit of
such assignee, transferee, holder or participant as fully as if such assignee,
transferee, holder or participant were herein by name specifically given such
rights, powers and benefits; but each Guaranteed Creditor shall have an
unimpaired right to enforce this Guaranty Agreement for its own benefit or for
the benefit of any such participant as to so much of the Indebtedness that it
has not sold, assigned or transferred.
     9. If any payment applied by any Guaranteed Creditor to any of the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Company or any other obligor), the
Indebtedness to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such of the
Indebtedness as fully as if such application had never been made.
     10. This Guaranty Agreement shall be construed according to the internal
laws of the state of Illinois, in which State it shall be performed by the
Guarantors. This Guaranty Agreement and every part hereof shall be binding upon
the Guarantors jointly and severally and upon their respective legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Guaranteed Creditors and their respective
successors, legal representatives and assigns.
     11. This writing is intended by the parties to be a complete and final
expression of this Guaranty Agreement and is also intended as a complete and
exclusive statement of the terms of that agreement. No course of dealing, course
of performance or trade usage, and no parole evidence of any nature, shall be
used to supplement or modify any terms hereof, nor are there any conditions to
the full effectiveness of this Guaranty Agreement.
     12. Each Guarantor and, by their acceptance of this Guaranty, each
Guaranteed Creditor hereby irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or relative to this Guaranty or the
transactions contemplated hereby.

-4-



--------------------------------------------------------------------------------



 



Dated as of this 23rd day of February, 2011.

                          Sanderson Farms, Inc. (Foods Division)    
 
               
Attest:
               
 
      By        
 
          Its
 
   
 
               
 
                        Sanderson Farms, Inc. (Production Division)    
 
               
Attest:
               
 
      By        
 
          Its
 
   
 
               
 
                        Sanderson Farms, Inc. (Processing Division)    
 
               
Attest:
               
 
      By        
 
          Its
 
   
 
               

-5-



--------------------------------------------------------------------------------



 



Exhibit E
Compliance Certificate
     This Compliance Certificate is furnished to Harris N.A., as agent (the
“Agent”), pursuant to that certain Credit Agreement dated as of February 23,
2011, by and among Sanderson Farms, Inc., a Mississippi corporation (the
“Company”), the Agent and the other Bank parties thereto (the “Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
     The Undersigned Hereby Certifies That:
     1. I am the duly acting chief _____________ officer of the Company, acting
herein in such capacity;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company during the accounting period covered by the
attached financial statements sufficient for me to provide this Certificate;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Potential Default or Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule 1 attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct to the best of my
knowledge, information and belief.
     Described below (or on the attached sheet) are the exceptions, if any, to
paragraph 3 by listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which the Company has taken,
is taking or proposes to take with respect to each such condition or event:
     __________________________________________________
     __________________________________________________

 



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _______________,
20_.



          ,    as Chief _____________ Officer of
Sanderson Farms, Inc.
         

-2-



--------------------------------------------------------------------------------



 



Schedule 1
to Compliance Certificate
Sanderson Farms, Inc.
Compliance Calculations for
Credit Agreement Dated as of February 23, 2011
Calculations as of the last day of the fiscal quarter ended __________, 20__
Section 7.9 Consolidated Tangible Net Worth

         
(a)
  Prior Fiscal Quarter’s Required Minimum Amount   $______________
 
       
(b)
  Consolidated Net Income for Current Fiscal Quarter to “as of” date  
$______________
 
       
(c)
  Dividends declared during Current Fiscal Quarter   $______________
 
       
(d)
  Adjustment (lesser of $4,000,000 and line (c))   $______________
 
       
(e)
  (b) — (d)*   $______________
 
       
(f)
  60% of (e)   $______________
 
       
(g)
  Net Proceeds of Stock for Current Fiscal Quarter to “as of” date  
$______________
 
       
(h)
  Current Fiscal Quarter’s Required Minimum Amount (a) + (f) + (g)  
$______________
 
       
(i)
  Current Fiscal Year Consolidated Tangible Net Worth   $______________
 
            Compliance            Yes _____ No _____

 

*   But not less than $0.

 



--------------------------------------------------------------------------------



 



                      Section 7.10 Leverage Ratio            
 
                      (a) Consolidated Indebtedness for Borrowed Money      
$                      
 
                      (b) Consolidated Indebtedness for Borrowed Money  
$                                 Consolidated Tangible Net Worth  
$                            
 
                   
 
      Total       $                      
 
                   
 
      (a)/(b)                            *   * Required to not exceed the
percentage set forth in Section 7.10.            
 
                        Compliance Yes                    
No                                
 
                    Section 7.11(a) Capital Expenditures            
 
                      (a) Maximum Amount Allowed       $                        
(b) Expenditures Year-to-date       $                      
 
      (a)-(b)                              *
 
                        Compliance Yes                    
No                                
 
                    Section 7.11(b) Capital Expenditures NCII            
 
                      (a) Maximum Amount Allowed       $ 115,000,000     (b)
Total Expenditures       $                      
 
      (a)-(b)                            *     Compliance
Yes                     No                                
 
                    Section 7.11(c) Capital Expenditures (Georgia)            
 
                      (a) Maximum Amount Allowed       $ 125,000,000     (b)
Total Expenditures       $                      
 
      (a)-(b)                            *     Compliance
Yes                     No                                

-2-



--------------------------------------------------------------------------------



 



Exhibit F
Environmental Disclosure
None

 



--------------------------------------------------------------------------------



 



Exhibit G
Schedule of Subsidiaries

                         
 
          State of   Percentage of
 
  Name   Incorporation   Ownership
1.
  Sanderson Farms, Inc.   Mississippi     100 %
 
  (Foods Division)                
 
                       
2.
  Sanderson Farms, Inc.   Mississippi     100 %
 
  (Production Division)                
 
                       
3.
  Sanderson Farms, Inc.   Mississippi     100 %
 
  (Processing Division)                





--------------------------------------------------------------------------------



 



Exhibit H
Litigation; Tax Returns; Approvals
None





--------------------------------------------------------------------------------



 



Exhibit I
Assignment and Acceptance
Dated _____________, _____
     Reference is made to the Credit Agreement dated as of February 23, 2011 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement") among Sanderson Farms, Inc., the Banks and L/C Issuers parties
thereto, and Harris N.A., as Agent (the “Agent"). Terms defined in the Credit
Agreement are used herein with the same meaning.
     ________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Commitment Percentage of any outstanding
Reimbursement Obligations.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or any Subsidiary or the performance or
observance by the Company or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Banks pursuant to Section 7.4(a) and (b) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Agent, the Assignor or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Agent to take such action as Agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably

 



--------------------------------------------------------------------------------



 



incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Bank; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.
     4. As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
     5. The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date"). Following the execution of this Assignment
and Acceptance, it will be delivered to the Agent for acceptance and recording
by the Agent and, if required, the Company.
     6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     7. Upon such acceptance and recording, from and after the Effective Date,
the Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Effective Date directly
between themselves.

-2-



--------------------------------------------------------------------------------



 



     8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

           
[Assignor Bank]
      By           Name       Title     

            [Assignee Bank]
      By           Name        Title     

          Accepted and consented this
____ day of _____________

Sanderson Farms, Inc.
    By         Name      Title      Accepted and consented to by the
Administrative
Agent and L/C Issuer this ___ day of ________

Harris N.A.,
as Agent and L/C Issuer
    By         Name      Title       

-3-



--------------------------------------------------------------------------------



 



Annex I
to Assignment and Acceptance
     The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                              Aggregate     Amount of     Percentage      
Commitment/Loans     Commitment/Loans     Assigned of   Facility Assigned   For
All Banks     Assigned     Commitment/Loans  
Revolving Credit
  $ _____________     $ _____________       _____ %
Term Loan
  $ _____________     $ _____________       _____ %

 



--------------------------------------------------------------------------------



 



Exhibit J
Commitment Amount Increase Request
_______________, ____

To:    Harris N.A. as Agent for the Banks parties to the Credit Agreement dated
as of February 23, 2011 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement"), among Sanderson Farms, Inc., certain Banks which
are signatories thereto, and Harris N.A., as Agent

Ladies and Gentlemen:
     The undersigned, Sanderson Farms, Inc.(the “Company") hereby refers to the
Credit Agreement and requests that the Agent consent to (a) an increase in the
aggregate Revolving Credit Commitments (the “Commitment Amount Increase”), in
accordance with Section 1.1(c) of the Credit Agreement, to be effected by [an
increase in the Revolving Credit Commitment of [name of existing Bank] [the
addition of [name of new Bank] (the “New Bank”) as a Bank under the terms of the
Credit Agreement], or (b) the making of Term Loans by [name of existing Bank]
[the addition of [name of new Bank] (the “New Bank”) as a Bank under the terms
of the Credit Agreement]. Capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
     After giving effect to such [Commitment Amount Increase] [Term Loan], the
[Revolving Credit Commitment] [Term Loan] of the [Bank] [New Bank] shall be
$____________.
[Include paragraphs 1-4 for a New Bank]
     1. The New Bank hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Bank acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, its own credit
analysis and decisions relating to the Credit Agreement. The New Bank further
acknowledges and agrees that the Agent has not made any representations or
warranties about the credit worthiness of the Company or any other party to the
Credit Agreement or any other Loan Document or with respect to the legality,
validity, sufficiency or enforceability of the Credit Agreement or any other
Loan Document or the value of any security therefor.

 



--------------------------------------------------------------------------------



 



     2. Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Bank
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Bank” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.
     3. The New Bank shall deliver to the Agent an Administrative Questionnaire.
     [4. The New Bank has delivered, if appropriate, to the Company and the
Agent (or is delivering to the Company and the Agent concurrently herewith) the
tax forms referred to in Section 11.21 of the Credit Agreement.]*
     This Agreement shall be deemed to be a contractual obligation under, and
shall be governed by and construed in accordance with, the laws of the state of
Illinois.
     The Commitment Amount Increase shall be effective when the executed consent
of the Agent is received or otherwise in accordance with Section 1.1(c) of the
Credit Agreement, but not in any case prior to ___________________, ___. It
shall be a condition to the effectiveness of the Commitment Amount Increase that
all expenses referred to in Section 1.1(c) of the Credit Agreement shall have
been paid.
     The Company hereby certifies that no Potential Default or Event of Default
has occurred and is continuing.
 

*   Insert bracketed paragraph if New Bank is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

-2-



--------------------------------------------------------------------------------



 



     Please indicate the Agent’s consent to such Commitment Amount Increase by
signing the enclosed copy of this letter in the space provided below.

            Very truly yours,

Sanderson Farms, Inc.

  By           Name:        Title:          [New or existing Bank Increasing
Commitments
     or making a Term Loan]

  By           Name        Title   

          The undersigned hereby consents on this
__ day of _____________, _____ to the
above-requested Commitment Amount
Increase.

Harris N.A., as Agent

  By         Name      Title     

-3-



--------------------------------------------------------------------------------



 






() [g26254g26254z1.gif]

Exhibit K
Sanderson Farms, Inc.
Term Note
_______________, 20___
     For Value Received, the undersigned, Sanderson Farms, Inc., a Mississippi
corporation (the “Company”) promises to pay to the order of
_________________________ (the “Lender”) on _________________ (the “Maturity
Date}) at the principal office of Harris N.A. in Chicago, Illinois, the
principal sum of ________________________ or, if less, the aggregate unpaid
principal amount of the Term Loan made by the Lender to the Company under the
Credit Agreement hereinafter mentioned and remaining unpaid on the Maturity
Date, together with interest on the principal amount of each Term Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in said Credit Agreement.
     The Lender shall record on its books or records or on the schedule to this
Note which is a part hereof the principal amount of the Term Loan made under the
Credit Agreement, all payments of principal and interest and the principal
balances from time to time outstanding; provided that prior to the transfer of
this Note all such amounts shall be recorded on the schedule attached to this
Note. The record thereof, whether shown on such books or records or on the
schedule to this Note, shall be prima facie evidence as to all such amounts;
provided, however, that the failure of the Lender to record, or any mistake in
recording, any of the foregoing shall not limit or otherwise affect the
obligation of the Company to repay the Term Loan made under the Credit
Agreement, together with accrued interest thereon.
     This Note is one of the Term Notes referred to in and issued under that
certain Credit Agreement dated as of February 23, 2011, among the Company,
Harris N.A., as Agent, and the banks named therein, as amended from time to time
(the “Credit Agreement”), and this Note and the holder hereof are entitled to
all of the benefits and security provided for thereby or referred to therein.
Payment of this Note has been guaranteed pursuant to that certain Guaranty
Agreement dated as of February 23, 2011, from the Guarantor Subsidiaries to the
Banks, to which reference is hereby made for a statement of the terms thereof.
All defined terms used in this Note, except terms otherwise defined herein,
shall have the same meaning as such terms have in said Credit Agreement.
     Prepayments may be made on The Term Loan evidenced hereby and this Note
(and the Term Loan evidenced hereby) may be declared due prior to the expressed
maturity thereof, all in the events, on the terms and in the manner as provided
for in said Credit Agreement.
     The Company hereby waives presentment for payment and demand.

 



--------------------------------------------------------------------------------



 






() [g26254g26254z1.gif]

     This Note is governed by and shall be construed in accordance with the
internal laws of the State of Illinois.

            Sanderson Farms, Inc.
      By           Its    

-2-



--------------------------------------------------------------------------------



 



         

Schedule 1
Commitments

          Name of Lender   Commitment  
BMO Harris Financing, Inc.
  $ 47,000,000.00  
Regions Bank
  $ 40,000,000.00  
AgFirst Farm Credit Bank
  $ 40,000,000.00  
ING Capital LLC
  $ 38,000,000.00  
US Bank National Association
  $ 38,000,000.00  
Farm Credit Services of America, PCA
  $ 38,000,000.00  
Farm Credit Bank of Texas
  $ 38,000,000.00  
Compass Bank
  $ 27,000,000.00  
Trustmark National Bank
  $ 27,000,000.00  
Bank of the West
  $ 19,000,000.00  
Farm Credit Services of Mid-America, PCA
  $ 19,000,000.00  
United FCS, PCA d/b/a FCS Commercial Finance Group
  $ 19,000,000.00  
PNC Bank, N.A.
  $ 19,000,000.00  
GreenStone Farm Credit Services, ACA
  $ 16,000,000.00  
Farm Credit West, PCA
  $ 16,000,000.00  
AgStar Financial Services, PCA
  $ 16,000,000.00  
1st Farm Credit Services, PCA
  $ 15,000,000.00  

 



--------------------------------------------------------------------------------



 



          Name of Lender   Commitment  
Northwest Farm Credit Services, PCA
  $ 14,000,000.00  
American AgCredit, PCA
  $ 14,000,000.00  
Total
  $ 500,000,000  
 
     

 